    Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 1 of 45 PageID #: 931

















                     (;+,%,7
                        



Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 2 of 45 PageID #: 932
                         Daniel S. Elliott, M.D.

   1       IN THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
   2              CHARLESTON DIVISION
                         - - -
   3
        IN RE: C. R. BARD, INC.,              : MDL NO. 2187
   4    PELVIC REPAIR SYSTEM                  :
        PRODUCTS LIABILITY                    :
   5    LITIGATION                            :
   6
        THIS DOCUMENT RELATES TO              :
   7
        Becky Smith and Donald                :Case No. 2:15-cv-16402
   8    Mackie,                               :
        Plaintiffs,                           :
   9            v.                            :
        C. R. BARD, INC.                      :
  10            Defendant.                    :
  11
                               - - -
  12                        JULY 29, 2019
                               - - -
  13
  14                 Videotape deposition of
        DANIEL S. ELLIOTT, MD, taken pursuant to
  15    notice, was held at the law offices of
        Reed Smith LLP, 136 Main Street, Suite
  16    250, Princeton Forrestal Village,
        Princeton, New Jersey 08540, beginning at
  17    1:27 p.m., on the above date, before
        Amanda Dee Maslynsky-Miller, a Certified
  18    Realtime Reporter in and for the State of
        New Jersey.
  19
  20
                                -   -   -
  21
  22            GOLKOW LITIGATIONS SERVICES
              877.370.3377 ph| 917.591.5672 fax
  23                  deps@golkow.com
  24

Golkow Litigation Services                                           Page 1 (1)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 3 of 45 PageID #: 933
                                 Daniel S. Elliott, M.D.
                                            Page 2                                                Page 4
  1   APPEARANCES:                                    1            - - -
  2
  3      WAGSTAFF & CARTMELL, LLP
                                                      2           EXHIBITS
         BY: LINDSEY N. SCARCELLO, ESQUIRE
                                                      3            - - -
                                                      4
  4      4740 Grand Avenue,
         Suite 300                                        NO.       DESCRIPTION               PAGE
  5      Kansas City, Missouri 64112                  5
         (816) 701-1100                                   Elliott-10 2/16/12 Hoth Office
  6      Lscarcello@wcllp.com
         Representing the Plaintiff
                                                      6            Visit           96
  7                                                   7   Elliott-11 The Oregon Clinic
  8
  9
                                                                   Records            105
                                                      8
         REED SMITH
 10      BY: DEVIN J. GRIFFIN, ESQUIRE                    Elliott-12 6/13/19 Deposition
         136 Main Street                              9            Testimony of Dr.
 11      Suite 250                                                 Mary Denman              121
         Princeton Forrestal Village                 10
 12      Princeton, New Jersey, 08540
         (609) 987-0050                                   Elliott-13 1/2/19 Dr. Mary Denman
 13      Dgriffin@reedsmith.com                      11            Report            131
 14      - and-                                      12   Elliott-14 Placeholder         165
 15      VIA TELECONFERENCE                          13
         BY: ERIC J. BUHR, ESQUIRE                   14
 16      355 South Grand Avenue                      15
         Suite 2900
 17      Los Angeles, California, 90071              16
         (213) 457-8000                              17
 18      Ebuhr@reedsmith.com                         18
         Representing the Defendant                  19
 19
 20                                                  20
 21                                                  21
      ALSO PRESENT:                                  22
 22   Dan Lawlor, Videographer                       23
 23           - - -                                  24
 24

                                            Page 3                                                Page 5
  1            - - -                                  1             - - -
  2           INDEX                                   2         DEPOSITION SUPPORT INDEX
  3            - - -
  4   Testimony of: DANIEL S. ELLIOTT, MD             3             - - -
  5                                                   4
       By Mr. Buhr                  7                 5   Direction to Witness Not to Answer
  6
  7            - - -                                  6   Page Line     Page Line     Page Line
  8           EXHIBITS                                7   None
  9            - - -                                  8
 10
      NO.       DESCRIPTION               PAGE        9
 11                                                  10   Request for Production of Documents
      Elliott-1 Notice of Videotaped
 12            Deposition of Dr. Daniel              11   Page Line    Page Line     Page Line
               S. Elliott         9                  12   None
 13
                                                     13
      Elliott-2 Case-Specific Expert
 14            Report            16                  14
 15   Elliott-3 List of Previous                     15   Stipulations
               Witness Testimony     27
 16                                                  16   Page Line    Page Line     Page Line
      Elliott-4 11/15/07 Dr. Julie                   17   6    1
 17            Crawford Medical Note   44            18
 18   Elliott-5 11/20/17 Dr. Kim Medical             19
               Record              50
 19                                                  20   Question Marked
      Elliott-6 1/10/08 Dr. Julie                    21   Page Line   Page Line      Page Line
 20            Crawford Medical Record 52
 21   Elliott-7 1/11/08 Consent Form     67          22   None
 22   Elliott-8 Hospital Record       76             23
 23   Elliott-9 8/8/13 Hoth Note      93             24
 24

Golkow Litigation Services                                                         Page 2 (2 - 5)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 4 of 45 PageID #: 934
                              Daniel S. Elliott, M.D.
                                          Page 6                                                Page 8
  1              - - -                              1   to the best of your ability today?
  2           (It is hereby stipulated and          2        A. As long as they're stated
  3       agreed by and among counsel that          3   clearly, no.
  4       sealing, filing and certification         4            Yes.
  5       are waived; and that all                  5        Q. Fair enough.
  6       objections, except as to the form         6            You've been deposed several
  7       of the question, will be reserved         7   times in the past; is that right?
  8       until the time of trial.)                 8        A. Correct.
  9              - - -                              9        Q. You feel comfortable with
 10           VIDEO TECHNICIAN: We are             10   the deposition process and the rules we
 11       now on the record. My name is Dan        11   typically like to follow?
 12       Lawlor, I'm a videographer with          12        A. Yes.
 13       Golkow Litigation Services.              13        Q. So I won't go over the
 14       Today's date is July 29th, 2019,         14   typical admonitions, then.
 15       and the time is 1:27 p.m.                15            But I will say that with the
 16           This video deposition is             16   video conference here with the slight
 17       being held in Princeton, New             17   delay, make a special effort, and I'll do
 18       Jersey, in the Matter of Becky           18   the same, to let each other finish and
 19       Smith versus C.R. Bard, Inc.,            19   not talk over each other for the sake of
 20       Pelvic Mesh. The deponent is             20   the court reporter and just understanding
 21       Daniel Elliott. Counsel will be          21   each other.
 22       noted on the stenographic record.        22            Is that fair?
 23           The court reporter is Amanda         23        A. Yes, it is.
 24       Miller and will now swear in the         24        Q. Let's start with just
                                          Page 7                                                Page 9
  1        witness.                                 1   housekeeping and attach as Exhibit A a
  2              - - -                              2   copy of the deposition notice.
  3           DANIEL S. ELLIOTT, MD, after          3               - - -
  4        having been duly sworn, was              4            (Whereupon, Exhibit
  5        examined and testified as follows:       5        Elliott-1, Notice of Videotaped
  6              - - -                              6        Deposition of Dr. Daniel S.
  7           VIDEO TECHNICIAN: Please              7        Elliott, was marked for
  8        proceed.                                 8        identification.)
  9              - - -                              9               - - -
 10             EXAMINATION                        10   BY MR. BUHR:
 11              - - -                             11        Q. Doctor, have you seen this
 12   BY MR. BUHR:                                 12   deposition notice before today?
 13        Q. Good afternoon, Doctor. My           13        A. Yes, I have.
 14   name is Eric Buhr, I represent the           14        Q. It includes a long list of
 15   defendant in this case.                      15   document requests. And I won't go
 16           Can you please state your            16   through each one of them.
 17   full name for the record?                    17            I understand from our
 18        A. Daniel Stephen Elliott.              18   discussion off the record that you've
 19        Q. And you understand you're            19   already produced most or all of the
 20   here today as a retained expert for Becky    20   records that would be responsive, except,
 21   Smith in her case against C.R. Bard?         21   perhaps, invoices regarding this case.
 22        A. Correct.                             22            Is that a correct
 23        Q. Is there any reason you              23   understanding?
 24   cannot understand and answer my questions    24        A. That is what I understand as
Golkow Litigation Services                                                      Page 3 (6 - 9)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 5 of 45 PageID #: 935
                                Daniel S. Elliott, M.D.
                                           Page 10                                             Page 12
  1   well.                                           1   without a -- I would say three or four
  2        Q. So just to be clear, you                2   perhaps.
  3   haven't brought anything with you?              3        Q. Do you know the total amount
  4        A. No.                                     4   of time that you've spent in this
  5             You cut out on us a little            5   litigation against Bard?
  6   bit. I think I understood your question,        6            MS. SCARCELLO: Object to
  7   but there was a little bit of a gap             7        the extent it calls for testimony
  8   there. You may just want to repeat it so        8        about general opinions.
  9   I know.                                         9            THE WITNESS: No, I don't.
 10        Q. Just to be clear, you didn't           10        I don't have that number.
 11   bring anything with you today to produce?      11   BY MR. BUHR:
 12        A. That is correct, I did not             12        Q. Do you have any general
 13   bring anything.                                13   estimate of the amount of hours you spent
 14        Q. You've been retained on                14   on the C.R. Bard cases?
 15   behalf of Wagstaff Cartmell to provide         15            MS. SCARCELLO: Same
 16   expert testimony in this case; is that         16        objection.
 17   right?                                         17            THE WITNESS: I don't keep
 18        A. Correct.                               18        any record.
 19        Q. And you previously provided            19   BY MR. BUHR:
 20   expert reports and provided expert             20        Q. You don't keep invoices that
 21   testimony in this MDL against C.R. Bard;       21   you submitted to the Wagstaff firm?
 22   is that right?                                 22        A. No, I do not.
 23        A. Correct.                               23        Q. And am I correct that you
 24        Q. And, in fact, you previously           24   charge $700 per hour for case review and
                                           Page 11                                             Page 13
  1   provided a generic report on the involved       1   testimony?
  2   products and were deposed on those              2        A. Correct.
  3   generic opinions; is that right?                3        Q. Am I correct that you've
  4         A. Correct. Several years ago,            4   also provided expert testimony in a
  5   yes.                                            5   number of pelvic mesh cases against
  6         Q. So we'll try not to tread              6   Ethicon?
  7   any old ground on those generic opinions.       7        A. Correct.
  8             So today we're specifically           8        Q. And are you retained through
  9   discussing your opinions regarding Becky        9   the Wagstaff firm for those cases as
 10   Smith. Is that consistent with your            10   well?
 11   understanding?                                 11        A. Yes.
 12         A. Yes, exactly.                         12        Q. Do you recall approximately
 13         Q. Do you recall when you were           13   how many Ethicon cases you've provided
 14   first retained by the Wagstaff firm to         14   expert testimony in?
 15   provide expert opinion in Bard cases?          15        A. I don't have an exact
 16         A. I don't recall the exact              16   number. The majority of the work would
 17   time. I know I gave a general report and       17   be done with Ethicon as opposed to Bard,
 18   deposition four, five years ago. But I         18   though.
 19   don't have the exact timeframe of that,        19        Q. Have you provided expert
 20   though.                                        20   testimony in any other pelvic mesh
 21         Q. Do you know how many Bard             21   litigation other than Ethicon and C.R.
 22   cases you have provided expert opinion         22   Bard?
 23   in?                                            23        A. There was work done early on
 24         A. Off the top of my head,               24   against -- with the Cook product, which
Golkow Litigation Services                                                    Page 4 (10 - 13)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 6 of 45 PageID #: 936
                                Daniel S. Elliott, M.D.
                                            Page 14                                              Page 16
  1   is a non-mesh. And then a little bit of          1           MS. SCARCELLO: Object to
  2   work with the AMS products. I don't know         2       the form of the question.
  3   how far those extended, but I didn't do          3           THE WITNESS: I would
  4   any patient case-specific reviews, and I         4       just -- I would have to be
  5   do not believe I turned in any general           5       guessing, because I have not seen
  6   expert report. But I looked at issues            6       that May invoice. I would suspect
  7   originally.                                      7       the May invoice would be around
  8        Q. Do you have any estimate for             8       the four- to seven-hour range.
  9   how much time you spent specifically on          9       Again, that's very much of a
 10   the Becky Smith case?                           10       guess.
 11        A. I don't have an exact                   11           And then in July, it's
 12   number. That work was done in May of            12       around the same amount of time.
 13   this year and sent to the Wagstaff firm.        13   BY MR. BUHR:
 14   So they have that, which I've been told         14       Q. I assume you haven't
 15   will be provided to you.                        15   submitted your -- an invoice for your
 16            Generally, they take several           16   July time; is that right?
 17   hours or more. But I don't have a               17       A. That's correct. That will
 18   specific recollection of this one.              18   be done at the end of the month. So in a
 19        Q. So when you say "they have              19   few days.
 20   that," are you referring to an invoice          20           MR. BUHR: Let's go ahead
 21   for your time?                                  21       and attach your case-specific
 22        A. That is correct.                        22       expert report as Exhibit-2, I
 23            MR. BUHR: And then,                    23       believe it would be.
 24        counsel, I know we mentioned this          24               - - -
                                            Page 15                                              Page 17
  1        prior to the deposition, but for            1             (Whereupon, Exhibit
  2        the record, you'll agree to                 2         Elliott-2, Case-Specific Expert
  3        produce those to our offices,               3         Report, was marked for
  4        whatever invoices you have                  4         identification.)
  5        specific to this Becky Smith case?          5               - - -
  6            MS. SCARCELLO: Yes.                     6   BY MR. BUHR:
  7   BY MR. BUHR:                                     7         Q. So what we've attached as
  8        Q. Have you spent additional                8   Exhibit-2, does that appear to be your
  9   time since the submission of those               9   complete expert report in this case?
 10   invoices, or invoice, around the May            10         A. It appears to be signed and
 11   timeframe?                                      11   dated May 24th, 2019. It includes my
 12            Do you have an estimate for            12   report, my -- and my C.V. and my reliance
 13   how much additional time, if any, you've        13   list.
 14   spent on this case?                             14         Q. And does this report contain
 15        A. It's been several hours                 15   all of the opinions that you intend to
 16   spent this month alone. So since May,           16   offer in this case specific to Becky
 17   there's been none until this month, July.       17   Smith?
 18   And, again, that would be several hours         18         A. Up to this point, yes. If
 19   reviewing depositions and expert reports.       19   new material becomes available,
 20        Q. So, then, would it be                   20   obviously, that would change. But as of
 21   approximately six hours you spent in            21   today, July 29th, this is complete.
 22   total on this case, if I'm understanding        22         Q. And can you generally
 23   what you said, in your time spent in May        23   describe for me how you go about forming
 24   and your time spent in July?                    24   your opinions?
Golkow Litigation Services                                                     Page 5 (14 - 17)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 7 of 45 PageID #: 937
                                Daniel S. Elliott, M.D.
                                            Page 18                                              Page 20
  1        A. Forming my opinions on this              1        A. Well, I request all medical
  2   case or anything I do in my normal daily         2   records that are available. And so I'm
  3   work would be the same. It would be              3   at the mercy of the law firm of giving me
  4   reviewing the outside medical records,           4   whatever they can get ahold of.
  5   talking with the patient usually, though         5             If I find an operative note
  6   in this case I can't talk to her,                6   or something that I don't have, I ask
  7   obviously, and based upon my experience,         7   them for it. But that wasn't in this
  8   my review of the medical literature,             8   particular case. So as far as I know,
  9   discussions with colleagues, et cetera,          9   I've been given all of the records.
 10   come up with an opinion ruling in or            10        Q. And you kind of alluded to
 11   ruling out various different pathologies.       11   this a little bit already, but just to be
 12        Q. And so Exhibit B to your                12   clear, at the time you formed your
 13   expert report is your reliance list.            13   opinions and signed your report, you
 14            And that's everything you              14   didn't have the depositions of any of the
 15   relied on in forming your opinions at the       15   treating physicians in this case; is that
 16   time of your expert report, correct?            16   right?
 17        A. Correct.                                17        A. That is correct.
 18        Q. And how did you go about                18        Q. And did you feel that you
 19   compiling these materials?                      19   could form your opinions without the
 20        A. As part of my usual, I ask              20   testimony of the implanting and
 21   whatever law firm it happens to be, this        21   explanting physicians?
 22   time, obviously, it's Wagstaff and              22        A. I can essentially form my
 23   Cartmell, give me all medical records           23   opinions based upon the medical records,
 24   that are available, all depositions, all        24   and then augment that with the
                                            Page 19                                              Page 21
  1   expert reports, everything. And then I           1   deposition.
  2   review whatever they give me.                    2            Had the depositions shown a
  3        Q. Did you feel you had                     3   significant opinion difference or changed
  4   adequate materials to form your opinion          4   my opinion one way or the other
  5   at that time?                                    5   significantly, then I would have asked
  6        A. Yeah, at that time. Yes.                 6   for a supplemental report to be filed.
  7   There's been added on since that time,           7        Q. So several times, I believe,
  8   with depositions of the implanting doctor        8   you used the term "significantly."
  9   and one of the revision surgeons, and            9            Did reviewing those
 10   then the -- what would you call it? The         10   depositions after your expert report
 11   defense expert witness. I've reviewed           11   change your opinions in any way?
 12   that since then.                                12        A. No, they just reinforced
 13        Q. What do you mean by --                  13   them. So it didn't change. Reinforced.
 14        A. But my opinions did not --              14        Q. Did you review the entirety
 15             Sorry, go ahead.                      15   of those depositions or just excerpts?
 16        Q. I didn't want to cut you off            16        A. No, as per my usual, I asked
 17   if you were still finishing your answer.        17   for the entire deposition, all
 18        A. I was going to finish by                18   however-many-hundreds of pages they are,
 19   saying the reviewing of those further           19   and then I go through them. So I do not
 20   documents, the deposition and expert            20   get ever a summary.
 21   report did not change my opinions               21        Q. Do you get a summary, any
 22   significantly, it mainly supported them.        22   type of summary, of the medical records,
 23        Q. Did you request any                     23   or do you review those in their entirety
 24   additional medical records?                     24   as well?
Golkow Litigation Services                                                     Page 6 (18 - 21)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 8 of 45 PageID #: 938
                                Daniel S. Elliott, M.D.
                                            Page 22                                             Page 24
  1         A. I review them in their                  1   this afternoon.
  2   entirety. I found that chronologies as           2        Q. You had a 15-minute meeting
  3   provided, they weren't provided in this          3   with counsel today?
  4   case, but if they are provided, they             4        A. Correct.
  5   tended to not be very accurate. So I did         5        Q. And was that with the
  6   it all myself, every single page.                6   counsel that's here at the deposition
  7         Q. So, then, just to be clear,             7   today?
  8   even though you reviewed additional              8        A. Correct.
  9   materials since you signed your expert           9        Q. There was also a subsequent
 10   report, you still feel it's complete and        10   deposition of plaintiff Becky Smith that
 11   accurate?                                       11   took place maybe a month and-a-half ago.
 12         A. Yes.                                   12            Did you review that
 13         Q. And it contains all of the             13   deposition transcript?
 14   opinions you intend to offer and your           14        A. I have not seen that one.
 15   basis for those opinions?                       15        Q. So the only deposition of
 16         A. As I stated before, unless             16   the plaintiff that you've reviewed is the
 17   new information were to be provided             17   deposition that took place in 2017; is
 18   that's not available as of July 29th,           18   that right?
 19   2019. But right now it is complete.             19        A. Correct.
 20         Q. I believe you mentioned                20        Q. Is that something you would
 21   reviewing an expert report from the             21   like to review, her new deposition?
 22   defense.                                        22        A. Yes.
 23            What specifically are you              23        Q. And you have not personally
 24   referring to?                                   24   examined Becky Smith; is that right?
                                            Page 23                                             Page 25
  1        A. There was a Dr. -- I won't               1        A. Correct.
  2   pronounce his name correctly, so I have          2        Q. I believe in some prior Bard
  3   to apologize -- Guidice, Guidice,                3   cases you performed examinations, what we
  4   something like that.                             4   sometimes refer to as an IME.
  5        Q. I say Guidice, but I don't               5             Do you recall that?
  6   know if that's correct either, to be             6        A. Yes.
  7   honest.                                          7        Q. And why did you not do an
  8            So you reviewed his report?             8   IME or any type of examination with Becky
  9        A. Correct.                                 9   Smith?
 10        Q. Did you have any significant            10        A. I was under the
 11   disagreements with his report?                  11   understanding that there was an agreement
 12        A. Yeah, that's a -- we'd have             12   that if this case, or whatever you call
 13   to go through point by point of his             13   it, were to proceed forward, then I would
 14   report. But, yes, I have some major             14   do one prior to any trial case.
 15   disagreements.                                  15        Q. So is that something you
 16        Q. Did you do anything to                  16   think would be helpful in forming your
 17   specifically prepare for the deposition         17   opinions?
 18   today?                                          18        A. Yes.
 19        A. Other than just on my own,              19        Q. Have you spoken with Becky
 20   reviewing my expert report, as I said --        20   Smith?
 21   mentioned earlier, reviewing the                21        A. No.
 22   depositions from the two physicians and         22        Q. Have you spoken with any of
 23   then the expert report, Dr. Guidice, and        23   her doctors?
 24   I had a 15-minute meeting with counsel          24        A. No.
Golkow Litigation Services                                                     Page 7 (22 - 25)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 9 of 45 PageID #: 939
                                Daniel S. Elliott, M.D.
                                            Page 26                                              Page 28
  1        Q. Can you describe generally               1        Witness Testimony, was marked for
  2   for me your method in drafting this              2        identification.)
  3   expert report?                                   3               - - -
  4        A. It would be the same as all              4   BY MR. BUHR:
  5   reports I do. I review all of the                5        Q. So is this an accurate list
  6   medical records, write down a chronology         6   of your previous testimony?
  7   with key comments made within the                7        A. Well, I don't keep a list of
  8   records. From there, formulate a                 8   my testimony, so this would have come
  9   differential diagnosis ruling in or              9   from the Cartmell firm. So I cannot
 10   ruling out various different pathologies.       10   attest to the accuracy or completeness of
 11            And then I write the report            11   it.
 12   up and then come to conclusions, based          12            It looks fairly complete.
 13   upon the information I had at that point        13   But, again, I don't -- in retrospect,
 14   in time.                                        14   can't say if it's complete.
 15        Q. So would you personally take            15        Q. Can you tell by looking at
 16   notes as you're reviewing the medical           16   it what time period this covers?
 17   records?                                        17        A. It would cover roughly 2011
 18        A. No. I do it -- as I go, I               18   to the present.
 19   write it. So there's no separate set of         19        Q. Does it appear to be roughly
 20   notes.                                          20   in chronological order, to the best you
 21        Q. And does the report contain             21   can tell?
 22   everything you ruled in and ruled out in        22        A. Well, the very first one
 23   your differential diagnosis?                    23   says Coloplast versus Generical Medical
 24        A. Correct. As what is                     24   Devices and the very last one is the same
                                            Page 27                                              Page 29
  1   indicated on Page 4 of my report going to        1   thing. So, I don't know, it says, In
  2   Page 5, that would be my standard                2   regards to Mentor ObTape, that was --
  3   differential diagnosis.                          3   wait, I'm sorry, that's different.
  4         Q. Did you have any assistance             4            I would have to say, yes, it
  5   preparing your report?                           5   does look accurate. I just don't know
  6         A. None.                                   6   why that Mentor -- the last one is Mentor
  7             Other than the reliance                7   ObTape. I don't know how that fits in
  8   list. Sorry, I should -- I did not type          8   there. But it looks fairly accurate.
  9   up the reliance list. I typed up the             9        Q. Do you recall roughly when
 10   medical billing records, the depositions        10   you last testified?
 11   and then the Wagstaff firm provided the         11        A. Well, "testified," do you
 12   other. So I did not personally type that        12   mean -- does that mean a deposition?
 13   up.                                             13        Q. Yes.
 14         Q. I'd like to attach, just for           14        A. Or a trial, in the
 15   the record, your list of previous               15   courtroom?
 16   testimony that was provided to us. This         16        Q. Either one.
 17   wasn't attached to your expert report, it       17        A. Last deposition I gave was
 18   was provided to us separately.                  18   last weekend. Last time I was in a
 19             MR. BUHR: So I just want to           19   courtroom was February of 2018.
 20         make sure it was attached for the         20        Q. Is your deposition last
 21         record. Let's do it as Exhibit-3.         21   weekend listed on this report?
 22                - - -                              22        A. No.
 23             (Whereupon, Exhibit                   23        Q. So what case was that in?
 24         Elliott-3, List of Previous               24        A. That was a deposition --
Golkow Litigation Services                                                     Page 8 (26 - 29)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 10 of 45 PageID #: 940
                               Daniel S. Elliott, M.D.
                                           Page 30                                             Page 32
  1   case-specific depositions on three Bard         1   caused injury; is that right?
  2   cases -- excuse me, three Ethicon cases         2        A. Correct.
  3   and one Bard case.                              3        Q. So turning more specifically
  4        Q. What was the product at                 4   to Becky Smith, you referenced your
  5   issue in the Bard case?                         5   general differential diagnosis list on
  6        A. Avaulta. And the individual             6   Pages 4 and 5 of your report, correct?
  7   also had an AMS sling, but that was not         7        A. Yes.
  8   part of the deposition.                         8        Q. And you were able to rule
  9        Q. And what were the Ethicon               9   all of those out as potentiality
 10   products involved in those cases?              10   alternative causes?
 11        A. Two Prolift?s and one TVT-O.           11        A. Well, no, I don't rule them
 12        Q. Is the Prolift? a product to           12   all out, because some of those include
 13   treat pelvic organ prolapse?                   13   mesh complications. So some of them are
 14        A. Correct.                               14   ruled in, some of them are ruled out.
 15        Q. And the TVT-O is a pelvic              15   The majority are ruled out.
 16   mesh product to treat stress urinary           16        Q. So you ruled out everything
 17   incontinence?                                  17   other than those related to mesh?
 18        A. Correct.                               18        A. Well, we would have to go --
 19        Q. And you provided expert                19   sure, I don't want to make a blanket
 20   opinion that those products were               20   statement and miss something here, but
 21   defective and caused injury; would that        21   either mesh or mesh-specific
 22   be right?                                      22   complications, yes, I ruled them out.
 23        A. Correct.                               23        Q. So just to be clear as a
 24        Q. And with respect to your               24   starting point, that I understand the
                                           Page 31                                             Page 33
  1   courtroom testimony in February 2018, do        1   opinions that you intend to offer here,
  2   you recall what case that was and what it       2   with respect to Becky Smith's specific
  3   involved?                                       3   injuries, am I correct that you're
  4        A. It was a Prolift? case with             4   offering an opinion that the Bard mesh
  5   Wagstaff Cartmell in Indiana, if that           5   implants caused plaintiff, Becky Smith,
  6   helps.                                          6   pelvic pain and dyspareunia and mesh
  7        Q. Are there additional Ethicon            7   extrusion?
  8   products that you provided expert opinion       8        A. As summarized on Page 18 of
  9   on?                                             9   my report, starting on Page 18, yes,
 10        A. TVT as well, and TVT-Secur.            10   pelvic pain, vaginal pain and dyspareunia
 11        Q. And your opinion is all                11   resulting from the complications caused
 12   those products were defective and caused       12   by the presence of the mesh in her body.
 13   injury?                                        13        Q. So just to be clear, you're
 14        A. Correct.                               14   not offering an opinion that she has any
 15            MS. GRIFFIN: Eric, just for           15   other injuries such as voiding
 16        the record, that came in a little         16   dysfunction or anything like that, right?
 17        spotty, in case you want to repeat        17        A. Well, voiding dysfunction
 18        that.                                     18   can be caused by the presence of the
 19            MR. BUHR: Thank you for               19   mesh, the removal of the mesh, or
 20        that.                                     20   dysfunction caused by. So we would have
 21   BY MR. BUHR:                                   21   to be very specific.
 22        Q. So you provided expert                 22            From what I understand, as
 23   opinion that all the products you just         23   of now she was not complaining of
 24   listed from Ethicon were defective and         24   significant voiding dysfunction. But if
 Golkow Litigation Services                                                   Page 9 (30 - 33)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 11 of 45 PageID #: 941
                                Daniel S. Elliott, M.D.
                                            Page 34                                              Page 36
  1   you had something, I'd have to see it in         1   collagen coating, it is going to be more
  2   the records. I didn't see that.                  2   responsible than the TVT-O -- excuse me,
  3         Q. Well, I didn't see anything             3   the Align.
  4   either. I just want to make sure that            4         Q. But you intend to offer an
  5   what you're alleging her injuries are            5   opinion that the Align is responsible for
  6   related to the mesh is encompassed by            6   her pelvic pain and dyspareunia?
  7   pelvic pain, dyspareunia and extrusion           7         A. It will be a contributing
  8   requiring removal of the mesh, correct?          8   factor. Since the mesh is identical and
  9         A. Correct. As of right now,               9   it's going in the same obturator foramen,
 10   yes.                                            10   it is not going to be helping any.
 11         Q. You're aware that plaintiff            11             What I'm saying is, I cannot
 12   has complained of fecal incontinence; is        12   assign a percentage. More likely, the
 13   that right?                                     13   Avaulta is going to be the much greater
 14         A. Yes.                                   14   percentage, just, as I mentioned, due to
 15         Q. And you're not offering an             15   the volume and the presence of the
 16   opinion that that was caused by the mesh;       16   collagen coating.
 17   is that right?                                  17         Q. And you're saying that the
 18         A. As of what I know right now,           18   mesh of the Align and the Avaulta are
 19   it is very difficult to draw a logical          19   identical?
 20   physiologic relationship between the            20             MS. SCARCELLO: Object to
 21   presence or absence of the mesh or              21         the form.
 22   surgery for the mesh causing fecal              22             THE WITNESS: No, they are
 23   incontinence.                                   23         not identical. The meshes are
 24         Q. So you are not offering an             24         quite similar. But the Align does
                                            Page 35                                              Page 37
  1   opinion that her fecal incontinence was          1         not have a collagen coating like
  2   caused by the mesh?                              2        the Avaulta Plus, which Ms. Smith
  3        A. Well, as I stated, as of                 3        has, or had.
  4   what I know right now, I cannot draw a           4   BY MR. BUHR:
  5   logical connection between the mesh and          5        Q. Are you offering an opinion
  6   the surgery to remove the mesh with fecal        6   that the extrusion was related to the
  7   incontinence.                                    7   Align product as opposed to the Avaulta?
  8        Q. And you would agree that                 8        A. From what I understand at
  9   plaintiff's treating physician, Dr.              9   this point, the Avaulta product was the
 10   Denman, also concluded that the -- her          10   product that had extruded, not the Align.
 11   fecal incontinence was not related to the       11        Q. I understand, from your
 12   mesh; is that right?                            12   prior testimony -- well, let me confirm
 13        A. Yes.                                    13   if my understanding is correct.
 14        Q. Is it your opinion that both            14             Have you ever implanted a
 15   the Avaulta and the Align are responsible       15   transvaginal mesh for pelvic organ
 16   for her injuries?                               16   prolapse?
 17        A. They are both contributing.             17        A. No. I have chosen not to do
 18        Q. Can you say what percentage             18   that.
 19   of her injuries are related to the              19        Q. Have you implanted
 20   Avaulta versus the Align?                       20   midurethral slings made out of
 21        A. It's very difficult to                  21   polypropylene?
 22   assign a percentage. However, due to the        22        A. Yes.
 23   significantly enlarged volume of the            23        Q. Have you ever implanted the
 24   Avaulta mesh, the multiple arms and the         24   Align?
 Golkow Litigation Services                                                   Page 10 (34 - 37)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 12 of 45 PageID #: 942
                               Daniel S. Elliott, M.D.
                                          Page 38                                              Page 40
  1        A. No.                                    1   are within the standard of care?
  2        Q. What midurethral slings have           2        A. In the properly consented
  3   you implanted?                                 3   patient and with a surgeon who knows what
  4        A. I've gone through a series             4   they're doing and can handle the
  5   of them and had problems, and that's why       5   complications, it is within the standard
  6   there's been a series.                         6   of care.
  7            I started with the Mentor             7        Q. Are they generally
  8   ObTape in the early 2000s, probably 2002       8   considered safe and effective in the
  9   or '03, around that time. We obviously         9   medical community?
 10   had major problems with that. Then I          10        A. The general community? I
 11   switched to the AMS product called the        11   can't speak for everybody. But there
 12   Monarc, used that for a couple of years.      12   have been position statements making
 13   But we had a significant amount of            13   that, that's what they state.
 14   problems of pain for the patient for          14        Q. Are you referring to the
 15   that, so I stopped that. And then used        15   AUGS position statement?
 16   the Coloplast product, their                  16        A. That's one of them.
 17   transobturator sling.                         17        Q. Are you a member of AUGS?
 18        Q. And is that made of                   18        A. Yes.
 19   polypropylene?                                19        Q. Do you agree with that
 20        A. Correct.                              20   position statement?
 21        Q. And it's implanted                    21        A. I agree that it has been
 22   transobturally -- through the                 22   the -- that statement is long, with
 23   transobturator, sorry, similar to the         23   multiple points to it. So I can't give a
 24   Align sling; is that right?                   24   blanket yes or no to it. We'd have to go
                                          Page 39                                              Page 41
  1        A. Correct. It's a                        1   through each point.
  2   transobturator sling, correct.                 2            But I agree it has been
  3        Q. And would you agree that all           3   studied, and I agree that there have been
  4   of those products have a risk of pelvic        4   advances with that product. But there
  5   pain and dyspareunia?                          5   have also been significant complications
  6        A. All the mesh slings, to a              6   associated with it. And that's where the
  7   varying degree, have a problem with            7   problem occurs with me.
  8   dyspareunia, scarring, mesh contraction,       8        Q. So at the time of Ms.
  9   foreign body reaction; so yes.                 9   Smith's implant in 2008, you agree it was
 10        Q. And that includes the                 10   within the standard of care for Dr. Kim
 11   Coloplast sling?                              11   to implant the Align midurethral sling to
 12        A. Correct.                              12   treat her stress urinary incontinence; is
 13        Q. And you still implant that            13   that right?
 14   today?                                        14        A. Correct. I have no fault
 15        A. Very rarely. I used to, and           15   with Dr. Kim for implanting that at that
 16   then as of 2011 or so, the numbers            16   point in time.
 17   plummeted to one or two a year from a         17        Q. Right. And one of the
 18   high of about 100 to 150. And now             18   opinions listed in your report is that
 19   there's maybe a few a year I do. I can't      19   the treating doctor, including Dr. Kim,
 20   give you an exact number, roughly 5 out       20   acted within the standard of care.
 21   of 100 a year for unique patient              21            Is that an opinion that you
 22   situations.                                   22   intend to offer?
 23        Q. Do you agree that the                 23        A. Yes, I agree with that, in
 24   midurethral slings made of polypropylene      24   2008 when it was put in.
 Golkow Litigation Services                                                 Page 11 (38 - 41)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 13 of 45 PageID #: 943
                                Daniel S. Elliott, M.D.
                                            Page 42                                              Page 44
  1        Q. Do you also agree that it                1   pelvic mesh and reconstructive surgery
  2   was within the standard of care in 2008          2   exam, if you have a grade 2 and above,
  3   to implant mesh for treatment of pelvic          3   it's acceptable to treat. But it has to
  4   organ prolapse?                                  4   be a discussion with the patient.
  5        A. Correct. As of January of                5         Q. The doctor that performed a
  6   2008, I agree that was within the                6   hysterectomy at the same time the mesh
  7   standard of care.                                7   was implanted was Dr. Crawford; is that
  8        Q. So you agree it was within               8   right?
  9   the standard of care to implant the              9         A. Correct.
 10   Avaulta Plus in 2008?                           10         Q. Were you aware that Dr.
 11        A. Well, in 2008, we were in               11   Crawford found that Becky Smith did not
 12   our very infancy of knowing what was            12   have any significant cystocele?
 13   going on with meshes. I had chosen not          13         A. That's what I've heard, yes.
 14   to implant meshes, I didn't see a benefit       14             MR. BUHR: And let's just go
 15   for them, but I didn't feel they would be       15         ahead and attach that record as
 16   wrong. We were seeing increases in              16         Exhibit-4, just to make sure we're
 17   complications slowly rolling in.                17         looking at the specifics.
 18             But as of January 2008, when          18                - - -
 19   that was implanted, I would find no fault       19             (Whereupon, Exhibit
 20   in that, it was within the standard of          20         Elliott-4, 11/15/07 Dr. Julie
 21   care. So I agree with what I've stated          21         Crawford Medical Note, was marked
 22   in my report.                                   22         for identification.)
 23        Q. Would it be within the                  23               - - -
 24   standard of care to implant mesh to treat       24   BY MR. BUHR:
                                            Page 43                                              Page 45
  1   pelvic organ prolapse -- well, strike            1        Q. Do you have that record in
  2   that.                                            2   front of you, Doctor?
  3            Would it be within the                  3        A. Yes, I do. I have, as you
  4   standard of care in 2008 to implant the          4   said, Exhibit-4. And this is dated
  5   Avaulta Plus if the patient did not have         5   November 15th, 2007. It's a note by Dr.
  6   pelvic organ prolapse?                           6   Kim -- no, I'm sorry, Dr. Crawford, Julie
  7        A. Well, it is -- the Avaulta               7   Crawford.
  8   or the Avaulta Plus, Avaulta Solo, is            8        Q. And if you turn to -- well,
  9   defined for prolapse. If a woman has             9   before we get there. On Page Bates
 10   absolutely no prolapse, you would not           10   number 8, they list the past surgical
 11   want to implant it, because it's designed       11   history.
 12   to treat prolapse.                              12            Number 2 is, Prior bilateral
 13        Q. What if the patient had a               13   tubal ligation.
 14   mild prolapse but was asymptomatic, would       14            Can you explain what that
 15   it be within the standard of care to            15   is?
 16   implant the Avaulta mesh?                       16        A. That's for -- most likely,
 17        A. That becomes a judgment                 17   for sterility. So they ligate the tubes,
 18   call. That one has to be a discussion           18   analogous to a vasectomy in a male. It
 19   with the patient. If you are going in to        19   was done laparoscopically.
 20   operate already for another indication,         20        Q. Is that a procedure that can
 21   and they have a low-grade prolapse, it          21   lead to any type of pelvic pain or
 22   depends what grade you're talking, we           22   dyspareunia?
 23   have to use specifics.                          23        A. It would be exceedingly
 24            Technically, for the female            24   rare. That's a small procedure done
 Golkow Litigation Services                                                   Page 12 (42 - 45)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 14 of 45 PageID #: 944
                                Daniel S. Elliott, M.D.
                                            Page 46                                              Page 48
  1   laparoscopically with small cameras. So          1   the fibroids.
  2   I'm sure we can find a case report here          2        Q. Are you familiar with the
  3   or there, but this would be an                   3   potential complications from that type of
  4   exceedingly small risk.                          4   procedure?
  5        Q. Is it possible to develop                5        A. I do not do that procedure,
  6   adhesions following that type of                 6   but I am familiar with the types of pain
  7   procedure?                                       7   that they could have. Same thing with
  8        A. Adhesions could happen up in             8   fibroids.
  9   the abdomen.                                     9            And, again, as I mentioned
 10        Q. And adhesions are                       10   before, I didn't see anything documented
 11   essentially scar tissue, right?                 11   in the records attributing any of her
 12        A. They are a type of scar                 12   conditions, prior to her 2008 surgery, to
 13   tissue.                                         13   procedures such as that.
 14        Q. And they can lead to pain?              14        Q. Under medications, she's
 15        A. There have been reports of              15   taking Lexapro.
 16   that, yes.                                      16            And I think you note in your
 17        Q. Is this something you                   17   record that she had preexisting
 18   considered in your differential diagnosis       18   depression prior to the implant meshes,
 19   of Becky Smith's pelvic pain and                19   right?
 20   dyspareunia?                                    20        A. Correct.
 21        A. Correct. And prior to her               21        Q. Going on to the next page,
 22   surgery, her implant surgery on January         22   Dr. Crawford performed an exam, right?
 23   15th, 2008, I did not see any record of         23        A. Correct. Starting on the
 24   pelvic pain.                                    24   Bates number 8 going to, it looks like,
                                            Page 47                                              Page 49
  1         Q. So you ruled it out because             1   just 9.
  2   she didn't complain of any pelvic pain at        2        Q. And the vaginal exam notes,
  3   that time?                                       3   No evidence of a significant cystocele or
  4         A. Correct. Following the                  4   rectocele, appears well supported.
  5   surgery, adhesions, et cetera, you're            5            Is that right?
  6   going to have -- it's not a delayed              6        A. That is what she states as
  7   development like we see in the meshes;           7   of November 15th, 2007.
  8   it's immediate. And there's no record of         8        Q. And that was just a month
  9   anybody attributing any abdominal pain,          9   prior to her implant surgery, right?
 10   pelvic pain, attributing it to any              10        A. Well, technically, like two
 11   adhesions.                                      11   and-a-half months. But it was close.
 12             If you have those records,            12   Because her surgery was -- actually, it
 13   I'd like to see it. I did not see               13   was, like, two months.
 14   anything in the records.                        14            Not to be difficult, just
 15         Q. They also list a 2003                  15   for specifics here. January 15, '08 was
 16   endometrial ablation.                           16   her surgery.
 17             Can you describe for the              17        Q. You're right.
 18   jury what that is?                              18            So about two months prior to
 19         A. Well, that falls definitely            19   her surgery, Dr. Crawford did not find
 20   into the benign GYN land, which I do not        20   any evidence of a significant cystocele
 21   do these procedures. Usually, this is           21   or rectocele?
 22   done for uterine fibroids; usually. And         22        A. Correct. On her exam on
 23   it's to help reduce the severity or             23   that day, that's what she reported.
 24   bleeding, abnormal bleeding, caused by          24        Q. And then she sees Dr. Kim a
 Golkow Litigation Services                                                   Page 13 (46 - 49)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 15 of 45 PageID #: 945
                                 Daniel S. Elliott, M.D.
                                             Page 50                                            Page 52
  1   few weeks later, on November 30th.                1        Q. And Dr. Kim did not repair
  2            MR. BUHR: And let's go                   2   the mild rectocele, right?
  3        ahead and attach Dr. Kim's records           3        A. Correct.
  4        as Exhibit-5.                                4        Q. So would you agree that the
  5                - - -                                5   grade 1 to 2 cystocele is a mild
  6            (Whereupon, Exhibit                      6   cystocele?
  7        Elliott-5, 11/20/17 Dr. Kim                  7        A. Grade 1 is mild. Grade 2 is
  8        Medical Record, was marked for               8   not. It's in the realm of more
  9        identification.)                             9   significant. And prolapses vary from
 10               - - -                                10   day-to-day depending how the woman is,
 11   BY MR. BUHR:                                     11   the time of day, how much standing they
 12        Q. Do you have those records in             12   have been doing. So it's not uncommon to
 13   front of you now, Doctor?                        13   have a variable exam.
 14        A. Yes, I do.                               14        Q. Going back to Dr. Crawford's
 15        Q. So on Page -- if you go to               15   records --
 16   Page 12 and 13 of the Bates numbers, this        16            MR. BUHR: Actually, do we
 17   is the visit with Dr. Kim on November            17        have her January 10th, 2008
 18   30th, 2007.                                      18        record?
 19        A. Correct.                                 19            MS. GRIFFIN: We do. And
 20        Q. And under assessment --                  20        that can be marked as Exhibit
 21   actually, under examination, it says she         21        Number 6.
 22   does have a grade 1 to 2 cystocele and a         22               - - -
 23   mild rectocele.                                  23            (Whereupon, Exhibit
 24            Do you see that?                        24        Elliott-6, 1/10/08 Dr. Julie
                                             Page 51                                            Page 53
  1        A. Yes, I do.                                1        Crawford Medical Record, was
  2        Q. And what symptoms can                     2        marked for identification.)
  3   cystocele and rectocele cause?                    3              - - -
  4        A. Fullness, pressure,                       4   BY MR. BUHR:
  5   sensation of something falling out;               5        Q. Do you have that record,
  6   asymptomatic, retention of urine,                 6   Doctor?
  7   retention of stool.                               7        A. Yes, I do.
  8            Again, I think I mentioned               8        Q. On Bates number ending in
  9   pelvic pressure. Symptoms such as that,           9   27, under the physical examination, about
 10   or those.                                        10   three or four sentences above the end of
 11        Q. Prolapse can cause pelvic                11   that paragraph, it says, On my exam,
 12   pain and dyspareunia, too, right?                12   there is no evidence of significant
 13        A. Well, pelvic pain, not                   13   cystocele or rectocele and she appears
 14   necessarily. Pelvic pain would be                14   apically supported. However, on exam by
 15   different.                                       15   Dr. Kim, she has a mild rectocele and
 16            Pelvic pressure can -- it               16   cystocele.
 17   can interfere with sexual activity,              17            Do you see that language?
 18   depending upon the severity of the               18        A. Yes, I do.
 19   prolapse. They should be very specific.          19        Q. So do you have any criticism
 20            Pelvic pain is not something            20   of implanting the Avaulta product in a
 21   we normally attribute, unless it's a             21   patient with only mild cystocele and is
 22   major, major prolapse where the vagina           22   asymptomatic?
 23   has everted itself and it's irritating on        23        A. I have criticism of
 24   the clothing and things.                         24   implanting the Avaulta product. However,
 Golkow Litigation Services                                                   Page 14 (50 - 53)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 16 of 45 PageID #: 946
                                Daniel S. Elliott, M.D.
                                            Page 54                                              Page 56
  1   on Dr. Kim's examination, grade 1 is low,        1        A. Well, it depends what type
  2   grade 2 is acceptable. And so that               2   of implanted product we're talking about,
  3   becomes a judgment call by the doctor who        3   and the severity and the progressive
  4   is there. And, as I mentioned, prolapses         4   nature of them can vary tremendously.
  5   vary from day-to-day.                            5   But procedures do have risks.
  6             If I were operating with a             6        Q. And we talked about some of
  7   doctor who I felt was doing something            7   the other transvaginal mesh products
  8   wrong, I wouldn't operate with him. I            8   where you provided specific opinions in
  9   wouldn't do a combined case. Dr.                 9   other litigation.
 10   Crawford just mentions it, so I don't           10             Would you agree that all
 11   have a criticism, really. If it were            11   transvaginal mesh products for pelvic
 12   only a grade 1, that would be different.        12   organ prolapse and stress urinary
 13   But it reports grade 2.                         13   incontinence have risks?
 14         Q. And you agree she was                  14        A. So I just want to make sure
 15   asymptomatic at this time with respect to       15   I heard your question correctly.
 16   her cystocele?                                  16             You stated all pelvic organ
 17         A. I didn't see anything in the           17   meshes for prolapse and slings have
 18   records indicating significant prolapse         18   risks; is that -- am I correct?
 19   symptoms.                                       19        Q. Yes, essentially.
 20             But they were going to be             20        A. Okay.
 21   doing an anti-incontinence procedure, so        21             Yes. To varying degrees,
 22   it's quite common to do a combined repair       22   yes, they do.
 23   when you're doing that, because otherwise       23        Q. And they all have the risk
 24   it will affect your incontinence                24   of extrusion, pelvic pain and
                                            Page 55                                              Page 57
  1   procedure.                                       1   dyspareunia?
  2         Q. So you stand by your opinion            2        A. Yes, to varying degrees; as
  3   that Dr. Kim acted within the standard of        3   long as we're still talking about pelvic
  4   care?                                            4   organ meshes and slings, they all do to
  5         A. I would -- if I were in the             5   varying degrees.
  6   same situation, I would not have done an         6        Q. Would you agree that these
  7   Avaulta product. I would have done the           7   are common and well-known risks?
  8   anterior repair at the time of the sling         8        A. I agree that they are
  9   surgery.                                         9   common. I disagree that they are well
 10             Because when you're                   10   known, the true incidence is not usually
 11   repairing incontinence, if you don't            11   disclosed. It is becoming much more well
 12   repair concurrent prolapse, if you find a       12   known since 2011.
 13   grade 2, that can affect your repair. So        13        Q. And if I understand your
 14   it's not uncommon to do a prophylactic          14   report correctly, you intend to offer an
 15   either incontinence procedure or a              15   opinion that Dr. Kim was not advised of
 16   prolapse repair.                                16   all the potential risks?
 17             If Dr. Kim had repaired the           17        A. What I'm saying is as far as
 18   posterior, I would have a major problem         18   the level of disclosure of the known
 19   with that. But anterior compartment,            19   risks with the Avaulta, the Avaulta Plus,
 20   it's a judgment call, so I don't                20   and the Align, that was not fully
 21   criticize it.                                   21   disclosed, so Dr. Kim would not be able
 22         Q. Would you agree that there             22   to know those full risks, as I do, having
 23   are risks associated with any implanted         23   read internal documents, e-mails, et
 24   product?                                        24   cetera, as outlined in my general report.
 Golkow Litigation Services                                                   Page 15 (54 - 57)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 17 of 45 PageID #: 947
                                Daniel S. Elliott, M.D.
                                            Page 58                                                  Page 60
  1        Q. Would you agree that Dr. Kim             1   aware of the risk of a fuel pump going
  2   is the better authority on what she knows        2   out in a Mustang? Well, I don't know, I
  3   and what she doesn't know?                       3   think I do.
  4        A. No. She knows only what she              4            But specifics. Is she going
  5   knows, but she doesn't know what I know.         5   to be able to say, yeah, it's 12 to 22
  6            And important -- an                     6   percent, based upon e-mails that we've
  7   important part of that is, I've had a            7   seen from internal documents; or is she
  8   chance to review internal documents,             8   going to go on the literature or is she
  9   which I'm under a confidentiality                9   going to go off the IFU, which doesn't
 10   agreement, so I can't discuss that, even        10   tell us any risks?
 11   with my own colleagues, I can't                 11            So we would have to ask her
 12   discuss -- or, I don't know if I can            12   specifically, what are -- what percentage
 13   discuss it so I don't. So they don't            13   of individuals have mesh contraction,
 14   know what was known at the launch of the        14   extrusion, et cetera, progressive nature.
 15   product and everything.                         15   And if she gave me a percentage, then I
 16            Dr. Kim knows everything she           16   would be more likely to agree or disagree
 17   knows. But, again, she doesn't know what        17   with your comment.
 18   else there is out there to know. The old        18        Q. So is it your position that
 19   phrase "you don't know what you don't           19   she can't understand the risks of the
 20   know" type of thing. That's very                20   product sufficiently if she doesn't know
 21   confusing, however, it's very accurate.         21   the exact percentage of every potential
 22        Q. She may not know everything             22   risk?
 23   that you know, and it's equally true that       23            MS. SCARCELLO: Objection to
 24   you may not know everything that she            24        form.
                                            Page 59                                                  Page 61
  1   knows; is that fair?                             1            THE WITNESS: Yeah. With
  2        A. Yes, to a certain extent. I              2        patients, I feel we have an
  3   have an advantage of being at a large            3        obligation to tell them, you have
  4   teaching institution, attend meetings            4        a 1 in 5 percent risk of X, Y or Z
  5   nationally, internationally, speak on            5        complication.
  6   this subject, and have read internal             6            The word significant, minor,
  7   documents from, essentially, all of the          7        rare, don't mean anything to an
  8   producers of meshes.                             8        individual patient. That's been
  9             There is the chance she                9        studied; that's, you know, in some
 10   knows something I don't. This is not a          10        of my reports. I think we have to
 11   criticism of her by any means, but that's       11        give numbers to those.
 12   unlikely. So I am playing the                   12            So Dr. Kim has a good
 13   overwhelming odds I have -- I've had an         13        education, I don't doubt anything
 14   opportunity to know and learn more than         14        like that. But, again, I just
 15   she has.                                        15        don't think she -- she never had a
 16             But, again, that's not a              16        chance to know all that could go
 17   criticism of her, by any means.                 17        wrong with the product.
 18        Q. I guess the point I'm trying            18   BY MR. BUHR:
 19   to get at is, if she says that she's            19        Q. Did you read her deposition
 20   aware of the risk of extrusion, you're          20   testimony when she talked about her
 21   not in a position to disagree with her;         21   knowledge of the risks?
 22   is that fair?                                   22        A. Yes.
 23        A. We would have to ask her                23        Q. Do you agree that she
 24   what percentage. It's a vague, are you          24   testified she was aware of the risk of
 Golkow Litigation Services                                                   Page 16 (58 - 61)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 18 of 45 PageID #: 948
                                 Daniel S. Elliott, M.D.
                                             Page 62                                              Page 64
  1   extrusion?                                        1   that coating to it. So you're not going
  2        A. Yes. And I also know that a               2   to be lowering the risk any.
  3   doctor is not going to tell you that they         3        Q. Would you agree that a
  4   did not know, because they're opening             4   hysterectomy can cause pelvic pain and
  5   themselves up. So I agree that's what             5   dyspareunia?
  6   she stated.                                       6        A. In specific locations, in
  7        Q. And she also testified that               7   varying severity and progressive nature
  8   she was aware of the risk of chronic              8   of it, it can be associated with pelvic
  9   pelvic pain at the time she implanted             9   discomfort.
 10   these products?                                  10        Q. Is that something you
 11        A. Correct, that's what she                 11   considered in your differential
 12   stated.                                          12   diagnosis?
 13        Q. And she also testified that              13        A. Yes.
 14   she was aware of the risk of chronic             14        Q. Is that listed anywhere in
 15   dyspareunia associated with these                15   your report as something you considered
 16   products at the time she implanted them          16   in your differential diagnosis?
 17   in Ms. Smith?                                    17        A. When I review the location
 18        A. That is -- that is what she              18   and the descriptions of the other
 19   states.                                          19   doctors, and their palpation of mesh
 20        Q. If Plaintiff would have                  20   contraction, I am going to automatically
 21   received a different transvaginal mesh           21   rule out hysterectomy-related pain,
 22   product, would you agree that she still          22   because that's not going to cause -- or
 23   may have had pelvic pain and dyspareunia?        23   be associated with mesh contraction and
 24            MS. SCARCELLO: Object to                24   palpation tenderness.
                                             Page 63                                              Page 65
  1       form.                                         1        Q. Is it possible that some of
  2           THE WITNESS: Well, as I've                2   her pain is related to the hysterectomy?
  3       stated before, the various                    3        A. On the anterior vault and
  4       different mesh products all have              4   obturator space, no.
  5       different sets of complications,              5            It's going to be in varying
  6       depending upon the composition of             6   degrees. So I can't completely, 100
  7       the mesh, plus or minus having a              7   percent, rule out everything. I have to
  8       collagen -- or a, excuse me, a                8   look at the data and my experience, and
  9       protein coat to them.                         9   that's what points to the mesh.
 10           But there is significant                 10            Because the vaginal vault
 11       level of risk with all of them.              11   discomfort after a hysterectomy is
 12   BY MR. BUHR:                                     12   different, it's treated differently. We
 13       Q. So you're not saying that if              13   have different successes with it than
 14   she used a different product it would            14   with the meshes. So that's why I have
 15   have eliminated her risk of pelvic pain          15   to -- we have to look at the totality of
 16   or dyspareunia; is that fair?                    16   the patient for that answer.
 17       A. Well, Avaulta is unique --                17        Q. And would you agree that
 18   the Avaulta Plus, excuse me. It is               18   nowhere in your report do you discuss the
 19   unique with that extra layer on it, which        19   hysterectomy as a possible alternative
 20   has never been shown to have any                 20   cause or how you ruled it out?
 21   potential benefit.                               21        A. I didn't feel I needed to,
 22           So I can't state that she                22   because I talk about the specific mesh
 23   would have had more or less with the             23   contraction, mesh exposure, tenderness on
 24   other ones, but the other ones don't have        24   palpation on the anterior vault. That's
 Golkow Litigation Services                                                   Page 17 (62 - 65)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 19 of 45 PageID #: 949
                                Daniel S. Elliott, M.D.
                                            Page 66                                              Page 68
  1   away from where the hysterectomy was             1   devices?
  2   performed.                                       2            Those are all risks included
  3             So my experience, on a daily           3   on this form, correct?
  4   basis dealing with women who have had            4        A. Yes. This is a generic
  5   hysterectomies, we don't see discomfort          5   form. They also have cure cancer,
  6   in that region. So we're talking about a         6   persistent stones. This is just a
  7   different region.                                7   generic consent, not a specific one.
  8             Similar, I don't talk about            8            But they mentioned the
  9   ovarian pain or ovarian cysts, because           9   things you mentioned. They also talk
 10   it's a different location, different            10   about impotence, women don't have
 11   intensity.                                      11   impotence. And ejaculatory dysfunction.
 12             So I don't specifically               12   Well, women don't have that either.
 13   state it that way, and I didn't feel I          13            So this is just a
 14   needed to.                                      14   cookie-cutter form.
 15         Q. Did you review the consent             15        Q. But it does include the
 16   form from Dr. Kim?                              16   risks of dyspareunia and pelvic pain that
 17         A. Yes. And I have -- I                   17   we discussed?
 18   believe, the consent form, I make a             18        A. With no description of the
 19   reference to on November 30th, 2007.            19   severity, the progressive nature of it,
 20   It's on Page 11 of my report, where it          20   the inability to cure it. Those things
 21   states, at the very last sentence -- it's       21   are mentioned in a generic form --
 22   the middle paragraph, very last sentence,       22   generic fashion, excuse me.
 23   and it says, A full PARQ conference was         23        Q. Are you also intending to
 24   held regarding the procedure.                   24   offer an opinion on the adequacy of the
                                            Page 67                                              Page 69
  1        Q. Did you review the actual                1   IFU warnings?
  2   consent form for the operation?                  2        A. For a general report, not
  3        A. I don't recall -- I mean, I              3   for a case-specific. I don't know how
  4   reviewed whatever was there. I'd have to         4   that legal stuff goes. It depends what
  5   go look. I don't recall the specific             5   I'm asked.
  6   page. I'd have to look at it.                    6             The IFU, in my opinion, is
  7            MR. BUHR: Let's attach as               7   incomplete, as we discussed in my general
  8        the next exhibit, I think is                8   deposition several years ago.
  9        Exhibit-7, the consent form.                9        Q. And I don't want to re-tread
 10               - - -                               10   all that testimony.
 11            (Whereupon, Exhibit                    11             But I do want to confirm
 12        Elliott-7, 1/11/08 Consent Form,           12   that specifically related to the alleged
 13        was marked for identification.)            13   injuries by Ms. Smith that it
 14               - - -                               14   specifically warns of dyspareunia and
 15   BY MR. BUHR:                                    15   scarification and contraction and
 16        Q. Do you have that in front of            16   extrusion, correct?
 17   you now, Doctor?                                17        A. Correct. That is stated in
 18        A. Yes, I do, dated January                18   there in those words that you use,
 19   11th, 2008.                                     19   correct.
 20        Q. And under the risks section,            20        Q. And did you see Dr. Kim's
 21   do you agree it discusses the risks of          21   testimony that she doesn't rely on
 22   further procedures, pain, scarring, wound       22   instructions for use?
 23   problems, sexual dysfunction,                   23        A. Correct.
 24   dyspareunia, malfunction of implanted           24        Q. So you're not going to offer
 Golkow Litigation Services                                                   Page 18 (66 - 69)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 20 of 45 PageID #: 950
                                Daniel S. Elliott, M.D.
                                            Page 70                                             Page 72
  1   an opinion in this case, then, that a            1   incorrect.
  2   different warning on the IFU would have          2            It's April of 2008 that I
  3   made any difference to Dr. Kim; is that          3   believe the records state the first mesh
  4   fair?                                            4   exposure. So a year and, what, three
  5        A. Well, what I state is                    5   months, something like that.
  6   regardless of what Dr. Kim relied upon,          6         Q. Well, that's one of the
  7   the IFU has to be complete with the              7   things I wanted to talk to you about.
  8   severity, the frequency, the inability to        8            Because I think -- so April
  9   cure the problems, et cetera, as known by        9   9, 2008 is only a few months after the
 10   the company.                                    10   implant surgery, right?
 11        Q. Right. But in terms of                  11         A. You are correct.
 12   Becky Smith's specific case, you're not         12         Q. And so I think the date on
 13   offering an opinion that Dr. Kim would          13   that is wrong, and we'll pull that out in
 14   have done anything different if a               14   a second.
 15   different warning had been provided?            15         A. Okay.
 16            You have to rely on Dr. Kim            16         Q. So in her follow-up, her
 17   for that, right?                                17   first post-op visits with Dr. Kim,
 18        A. Well, yeah, you're --                   18   everything seemed to be healing properly,
 19   ultimately you're right. I can't state          19   right?
 20   what Dr. Kim would have known.                  20         A. That is correct.
 21            However, had the IFU been              21         Q. There was no sign of any
 22   fully complete in the severity, the             22   mesh extrusion on January 23rd, 2008 or
 23   frequency, the inability to fix the             23   February 13th, 2008, right?
 24   problem, Dr. Kim may have heard about           24         A. That is correct.
                                            Page 71                                             Page 73
  1   that. So I can't speak -- so that would          1        Q. And she was noted to be
  2   be best addressed to Dr. Kim once she            2   doing extremely well by Dr. Kim, right?
  3   knows all the risks of the procedure.            3        A. That is correct.
  4         Q. And did you see her                     4        Q. And at this point, the Align
  5   testimony that she had good clinical             5   had corrected her stress urinary
  6   outcomes implanting both the Align and           6   incontinence?
  7   the Avaulta Plus?                                7        A. In the records, I believe it
  8         A. I saw that that's what she              8   states something that she's doing very
  9   reported.                                        9   well without any problems. So the answer
 10         Q. And you've never implanted             10   to that would be yes.
 11   either of these products, correct?              11        Q. And the Avaulta had
 12         A. I have chosen not to.                  12   corrected her cystocele?
 13         Q. Would you agree that Ms.               13        A. Correct. Completely gone is
 14   Smith initially healed well following the       14   what Dr. Kim notes on February 13th of
 15   implant surgery?                                15   2008.
 16         A. Correct, as that's what is             16        Q. On what date? I'm sorry.
 17   the usual.                                      17        A. February 13th, 2008,
 18         Q. She did not have any                   18   cystocele, quote/unquote, what I have
 19   extrusion until approximately one year          19   down here is, completely gone. That's on
 20   after the implant; is that right?               20   Page 13 of my report.
 21         A. I see, in my records,                  21        Q. Right.
 22   February 13th, 2008. So you are correct,        22             And on that date, and I
 23   it's a year and one month later was, I          23   think it's part of, if you wanted to turn
 24   believe, the -- no, excuse me, that's           24   to the records, part of Exhibit-5, and
 Golkow Litigation Services                                                  Page 19 (70 - 73)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 21 of 45 PageID #: 951
                                 Daniel S. Elliott, M.D.
                                             Page 74                                               Page 76
  1   Dr. Kim notes that the anterior vaginal           1   4/1/9 -- I mean, I don't know. If we did
  2   wall has healed very nicely; is that              2   1 --
  3   right?                                            3        Q. And I think we do have
  4        A. I don't have those records.               4   another copy of this that was in the
  5   But that's, from my recollection,                 5   hospital records.
  6   correct.                                          6            MR. BUHR: Can we attach it
  7        Q. Then turning to this April                7        as the next exhibit? Is that
  8   9th, 2008 note that you have of possible          8        Exhibit-8, then?
  9   mesh extrusion. And that would be on              9            MS. GRIFFIN: Correct.
 10   Exhibit-5, ending in Bates number 11.            10               - - -
 11            MS. SCARCELLO: Exhibit-5.               11            (Whereupon, Exhibit
 12            THE WITNESS: I'm sorry,                 12        Elliott-8, Hospital Record, was
 13        Exhibit-5. I thought you were               13        marked for identification.)
 14        going to hand me something, turns           14              - - -
 15        out I already have it.                      15            THE WITNESS: If you look
 16            You said Exhibit-5?                     16        down in the history of present
 17            MR. BUHR: Yes.                          17        illness, 49-year-old female
 18            THE WITNESS: Okay, I'm                  18        underwent cystocele/Avaulta
 19        sorry. And then Bates number?               19        repair, 1/15/08. Now with mesh
 20            MR. BUHR: 11.                           20        extrusion.
 21            THE WITNESS: Okay, I'm                  21            So, I mean, it -- I'm going
 22        there.                                      22        to hold with 4/9/08, unless you
 23   BY MR. BUHR:                                     23        have something to be definitive.
 24        Q. So is this the record you're             24        I'm not going to be --
                                             Page 75                                               Page 77
  1   referring to in your report for April             1   BY MR. BUHR:
  2   9th, 2008?                                        2         Q. And the plan there is
  3        A. Correct.                                  3   excision of the mesh, right?
  4        Q. Is it possible that that                  4         A. Correct.
  5   handwritten date is actually January              5         Q. And you're not aware of any
  6   19th, 2008 -- or 2009, rather, and that           6   excision of the mesh at that time, in
  7   it was a mistake that's often made in             7   April of 2008?
  8   January by writing the prior year, 2008?          8         A. I'm not aware of any, no.
  9        A. So you're saying --                       9         Q. And this is written by Dr.
 10        Q. 1/19 instead of 4/9?                     10   Kim's physician assistant; is that right?
 11        A. I'm not a, what do you call              11         A. I don't know whose assistant
 12   it, writer expert. I'm just looking at           12   it is, but it's a physician assistant.
 13   it. I see a 4 and then a 1 with a little         13             MR. BUHR: Did we mark
 14   slash up, 9, and the slash and up again,         14         Exhibit-8?
 15   08.                                              15             MS. GRIFFIN: We did, yes.
 16            To me it looks like 4/1 -- I            16   BY MR. BUHR:
 17   mean, we can't be definitive. But, I             17         Q. And you see, Doctor, at the
 18   mean, it looks like my date of April 9th,        18   top there, how it lists typewritten,
 19   and you're telling -- you're suggesting          19   1/19/2009?
 20   what again? 1 --                                 20         A. Sure.
 21        Q. 1/19 and that they                       21         Q. So just keep that in mind
 22   mistakenly wrote 2008 instead of 2009?           22   and let me know in a minute if the timing
 23        A. Well, I -- I don't want to               23   of January 19th, 2009 makes more sense
 24   be difficult. To me, it looks like a             24   with the subsequent reports by Ms. -- by
 Golkow Litigation Services                                                    Page 20 (74 - 77)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 22 of 45 PageID #: 952
                               Daniel S. Elliott, M.D.
                                           Page 78                                             Page 80
  1   Dr. Kim.                                        1   2008, where she had a plan of mesh
  2        A. Well --                                 2   excision?
  3        Q. And so, specifically, on --             3             MS. SCARCELLO: Objection to
  4   go ahead.                                       4        form.
  5        A. I'm sorry, I did interrupt              5             THE WITNESS: Yeah, there's
  6   you. That was my fault. My bad.                 6        a conflict there.
  7        Q. So specifically on January              7             First of all, this is not to
  8   16th, 2009 she returned to see Dr. Kim,         8        be picky, it's a physician
  9   right?                                          9        assistant, so it's not a
 10        A. Yes.                                   10        physician.
 11        Q. And even according to your             11             But, yeah, there is -- there
 12   report, it says, With a new complaint of       12        is a discrepancy as far as the
 13   vaginal mesh exposure beginning roughly        13        dates go. I won't argue with
 14   one month prior.                               14        that.
 15        A. Yeah, that's what -- yeah, I           15   BY MR. BUHR:
 16   must have gotten that from the records.        16        Q. So at least according to Dr.
 17        Q. Right. So this is what                 17   Kim's report, she did not feel anything
 18   she's reporting to Dr. Kim on January          18   until about a month prior to this January
 19   16th, 2009. And you even quote, in your        19   16th, 2009 report, correct?
 20   report, About a month ago, her husband         20        A. Correct, that's what Dr. Kim
 21   noticed some evidence of mesh during           21   reports.
 22   sexual intercourse, and this is becoming       22        Q. And then Dr. Kim recommended
 23   progressively worse.                           23   mesh excision, which took place a few
 24            Is that right?                        24   days later on January 20th, 2009?
                                           Page 79                                             Page 81
  1        A. Yeah. That's what the                   1        A. Correct.
  2   report says, yes.                               2        Q. And had she stopped using
  3        Q. And if you actually look at             3   her Estrace cream at this point?
  4   that report, which is at -- again, it's         4        A. I believe I saw a mention of
  5   on Exhibit-5, Bates number ending in 07.        5   that.
  6            Do you have Bates number 7             6        Q. Can that increase your risk
  7   in front of you?                                7   for mesh extrusion?
  8        A. Yes, I do.                              8        A. Well, I'm not aware of
  9        Q. So there in that first                  9   anywhere it states that with the Avaulta
 10   paragraph is the language that's quoted        10   product you have to be on it permanently.
 11   in your report that I just read.               11             Estrogen can potentially
 12            And the subsequent sentence           12   help reduce that risk. But, again, I'm
 13   says, The patient states that up until a       13   not -- I've never seen where you're
 14   month ago, she did not feel anything at        14   supposed to be on it.
 15   all.                                           15        Q. No. But Dr. Kim had
 16            Do you see that?                      16   prescribed estrogen cream following the
 17        A. Yes.                                   17   implant, correct?
 18        Q. So would you agree that that           18        A. Correct. And it's not
 19   conflicts with the suggestion that the         19   uncommon for women not to like it for
 20   prior report, from Dr. Wyndham, was on         20   some reason, concerns about breast
 21   January -- sorry. Let me start over.           21   cancer, blood clots and those types of
 22            Would you agree that that             22   things, to stop taking -- or it's just
 23   conflicts with the suggestion that the         23   plain messy. But he did prescribe it
 24   report from Dr. Wyndham was April 9th,         24   afterwards.
 Golkow Litigation Services                                                 Page 21 (78 - 81)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 23 of 45 PageID #: 953
                               Daniel S. Elliott, M.D.
                                           Page 82                                              Page 84
  1        Q. And having a hysterectomy at            1   smoking were a risk factor, then that has
  2   the same time, would she have had               2   to be in the IFU, and it's nowhere. At
  3   postmenopausal changes after the surgery?       3   least I haven't seen it. We can pull it
  4        A. No.                                     4   out and show it, and I'll change my
  5        Q. Was she found to have                   5   opinion. But I'm not aware of that.
  6   vaginal atrophy and thinning tissue?            6             In fact, some will say the
  7        A. Yes. But she still has her              7   mesh kits are better because a smoker has
  8   ovaries in place. They were not removed,        8   a chronic cough, so it needs to be a
  9   by her request. So we don't know the            9   stronger repair. So I'd have to -- I'd
 10   volume of estrogen being produced. A           10   have to disagree with you.
 11   49-year-old female, you don't know.            11        Q. I guess my question is more
 12        Q. But Dr. Kim recommended                12   that smoking can have an effect on a
 13   restarting the Estrace cream on January        13   patient's tissue quality, right?
 14   16th, 2009, based on her complaints; is        14        A. Yes.
 15   that right?                                    15        Q. And if a patient has poor
 16        A. Yeah. As I have in my -- on            16   tissue quality, that can increase their
 17   Page 13, third paragraph, Dr. Kim              17   likelihood for something like extrusion;
 18   recommended restarting Estrace cream.          18   is that right?
 19   But because of the extent of the erosion,      19        A. I suppose, in theory, that
 20   I think this needs to be treated               20   is possible.
 21   surgically, end quote.                         21             As far as I know, Ms. Smith
 22        Q. Are there factors that can             22   is a nonsmoker, so it's a moot point
 23   increase a woman's risk for having mesh        23   here. But, again, if meshes have an
 24   extrusion?                                     24   increased risk of complication like
                                           Page 83                                              Page 85
  1        A. I've never read in the IFU              1   exposure with smoking, then that's got to
  2   factors, which if they are known, they          2   be on the IFU.
  3   should be in there.                             3        Q. Turning more specifically to
  4            I have seen internal                   4   Ms. Smith, if she has thinning of the
  5   documents that if you have a hysterectomy       5   vaginal tissue and vaginal atrophy, can
  6   at the same time, you're increasing your        6   that increase her risk for extrusion?
  7   risk for exposure. But, again, that's           7        A. Well, we're talking
  8   not in the IFU.                                 8   theoretically here. But the presence of
  9            Advanced age probably would            9   the mesh inside of her body will cause
 10   increase it. But, again, that's not in         10   thinning of the vaginal tissue and
 11   the IFU. And presence of an infection          11   atrophy appearance, because it is slowly
 12   would do it.                                   12   causing a necrosis. So you can't say
 13            So there are going to be              13   which comes first.
 14   factors there. But I'm not aware of the        14            She's, at this point in
 15   company disclosing that they knew of           15   time, a 49-year-old female.
 16   factors. If they did, they should report       16   Theoretically, she should be producing
 17   it.                                            17   estrogen still. Her ovaries are still in
 18        Q. Well, there's also certain             18   place. So I can't completely agree with
 19   factors that are generally known in the        19   you on what's coming first.
 20   medical community.                             20            Prior to her surgery, there
 21            For example, would you agree          21   was -- one year prior, there was no
 22   that smoking can increase the risk of          22   indication of vaginal atrophy. Then she
 23   extrusion?                                     23   has surgery, a mesh is put in with
 24        A. Excellent point. No. If                24   foreign body reaction, inflammation,
 Golkow Litigation Services                                                  Page 22 (82 - 85)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 24 of 45 PageID #: 954
                                Daniel S. Elliott, M.D.
                                            Page 86                                              Page 88
  1   she's getting exposure, which means              1   going to happen in over one year's time.
  2   thinning out. So I would say a logical           2   So, then, the culprit becomes the
  3   conclusion, that's due to the presence of        3   presence of the Avaulta and the
  4   the mesh, not due to her.                        4   inflammatory process it causes.
  5         Q. I think my question was, if             5        Q. In the list of examples of
  6   a patient has vaginal atrophy, can that          6   your differential diagnosis on Page 4 and
  7   increase their risk for extrusion?               7   5, you do not list vaginal atrophy or
  8         A. I know -- I hear what you're            8   postmenopausal changes in that list; is
  9   saying.                                          9   that right?
 10            And not to be difficult,               10        A. It is not listed there, no.
 11   we're talking about a theoretical               11        Q. In the excision procedure
 12   patient, how severe that is, and we're          12   performed by Dr. Kim, she was able to
 13   not talking about Ms. Smith.                    13   remove the exposed mesh quite easily,
 14            So we would have to have a             14   right?
 15   specific individual we're talking about         15        A. Yes, she uses those words,
 16   how bad this atrophy is. And, again,            16   "quite easily."
 17   let's say you are correct, then that's          17        Q. And I believe you said
 18   not on the IFU and it's not warned at           18   earlier that this extrusion relates to
 19   all. So if that is a known risk, that           19   the Avaulta and not the Align; is that
 20   will be very important to know.                 20   right?
 21         Q. And so are you agreeing with           21        A. I'd have to go back and look
 22   me that it's a factor to consider?              22   at the specific operative note. But, as
 23         A. Vaginal atrophy would be,              23   I recall, this is specifically due to the
 24   definitely, something that you would want       24   Avaulta, where it is located. It was
                                            Page 87                                              Page 89
  1   to consider if it's severe prior to              1   well away from the Align.
  2   putting in a mesh.                               2        Q. And she healed well
  3            You don't have to worry                 3   following this procedure; is that right?
  4   about that with nonmesh repairs. But in          4        A. Correct.
  5   a mesh repair, you would. And it would           5        Q. The anterior vaginal wall
  6   be a woman's right to know that her body         6   completely healed?
  7   could be permanently harmed if this              7        A. Yes. As of the note, April
  8   product is put in. So, for me, it                8   16th, 2009, I believe she uses that word,
  9   becomes under a woman's rights issue.            9   The anterior vaginal wall has healed up
 10        Q. Did you consider vaginal                10   completely. I do not feel any mesh
 11   atrophy in your differential diagnosis?         11   exposure -- extrusion. End quote.
 12        A. Yes, I did. By the reasons              12        Q. And Dr. Kim prescribed
 13   I have already explained in the last            13   Vagifem tablets on that date?
 14   couple of questions ago; 49 year old, she       14        A. I did not make a record of
 15   was 48, I believe, at the time of her           15   that. I would have to see the record.
 16   surgery, she was premenopausal, her             16        Q. I think it's the first page
 17   ovaries are still in, there's no vaginal        17   on Exhibit-5.
 18   atrophy prior to her surgery.                   18        A. He gave -- she gave Ms.
 19            One year later, with her               19   Smith samples of Vagifem. So she didn't
 20   ovaries still in place, we have mesh            20   give a prescription, she gave some
 21   exposure, thinning and atrophy. And in          21   samples.
 22   my opinion, based upon my experience,           22        Q. And what is Vagifem, for the
 23   vaginal atrophy due to menopause takes          23   record?
 24   years and years to develop, it's not            24        A. Vagifems are actually
 Golkow Litigation Services                                                   Page 23 (86 - 89)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 25 of 45 PageID #: 955
                                Daniel S. Elliott, M.D.
                                             Page 90                                             Page 92
  1   estrogen tablets that go into the vagina.         1   discomfort prior.
  2   They are usually, for most patients,              2        Q. And would you agree that
  3   easier to use. They are cleaner. The              3   the -- she did not complain to a doctor
  4   Premarin cream tends to be quite messy,           4   about any problems after this until 2017?
  5   has an applicator that women don't like.          5        A. I did not have anything in
  6             So Vagifem is just an easier            6   the records from 2009 until March 21,
  7   way to insert the estrogen. The problem           7   2017. So I agree with you.
  8   with it is, it doesn't necessarily stay           8        Q. And, in fact, during that
  9   where you want it to go. But just think           9   period of time, she saw Ms. Hoth for her
 10   of it as a different form of estrogen.           10   annual exams and reported no complaints
 11        Q. And do you have an                       11   of dyspareunia; is that right?
 12   understanding as to why Dr. Kim was              12        A. That is correct.
 13   prescribing estrogen at this time?               13        Q. You reference an August 8th,
 14             MS. SCARCELLO: Object to               14   2013 record from Ms. Hoth where she had
 15        form.                                       15   bothersome arm pain but no other
 16             You can answer.                        16   complaints on that day.
 17             THE WITNESS: Trying to heal            17        A. That is correct.
 18        up the vaginal wall or continue to          18        Q. Did you see that Ms. Smith
 19        heal it up.                                 19   actually asked Ms. Hoth on that day about
 20   BY MR. BUHR:                                     20   advertisements for vaginal mesh
 21        Q. Is that something that is                21   litigation?
 22   needed in order to heal the vaginal wall?        22        A. I remember seeing a
 23        A. Not necessarily, but she was             23   reference about that somewhere. I
 24   having trouble with the Estrace cream, it        24   don't -- I'd have to see the specific
                                             Page 91                                             Page 93
  1   was causing irritation. So that could be          1   note.
  2   part of the reason why she stopped it             2           MR. BUHR: Let's attach as,
  3   before.                                           3       I believe it's Exhibit-9 we're on
  4        Q. And Dr. Kim obviously felt                4       now, the record from Ms. Hoth on
  5   like it was important for her to have             5       February 16th -- actually, no.
  6   some estrogen cream or estrogen tablets?          6       Let's attach the record from
  7        A. That would be the standard                7       August 8th, 2013.
  8   party line of what you do after a mesh            8              - - -
  9   exposure, is to give vaginal estrogen.            9           (Whereupon, Exhibit
 10            But, again, some women can't            10       Elliott-9, 8/8/13 Hoth Note, was
 11   tolerate it, for multiple different              11       marked for identification.)
 12   reasons. And if she had trouble with the         12             - - -
 13   Estrace cream, which is just a form of           13           THE WITNESS: I have it.
 14   Premarin cream, she could also have              14   BY MR. BUHR:
 15   trouble with the Vagifem, because, it's,         15       Q. And if you'd go to the Bates
 16   again, the same thing, it's just                 16   number that ends in 08.
 17   estrogen.                                        17       A. Okay. I'm there.
 18        Q. And would you agree at this              18       Q. The top of the next page.
 19   point in the records there's no                  19           But has no other complaints
 20   documented complaint of pelvic pain or           20   today. Although has a mesh and is
 21   dyspareunia?                                     21   concerned about this, given the current
 22        A. For her, Ms. Smith, there                22   TV ads for, Do you have a mesh, you could
 23   was no documented pelvic pain or                 23   be due compensation. Has had sling and
 24   dyspareunia. Her partner had noticed             24   had mesh put in when she had the
 Golkow Litigation Services                                                   Page 24 (90 - 93)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 26 of 45 PageID #: 956
                                Daniel S. Elliott, M.D.
                                            Page 94                                                Page 96
  1   hysterectomy. And then they had to trim          1   just documenting that that's what's in
  2   it up.                                           2   the records.
  3            Do you see that?                        3        Q. Okay. Fair enough.
  4        A. Yes, I do.                               4             MR. BUHR: And let's for
  5        Q. So she was specifically                  5        completeness just go ahead and
  6   asking her doctor about concerns about           6        attach that record as Exhibit-10.
  7   the mesh, but at this point she was not          7                - - -
  8   complaining of any symptoms of pelvic            8             (Whereupon, Exhibit
  9   pain or dyspareunia or extrusion or              9        Elliott-10, 2/16/12 Hoth Office
 10   anything like that, right?                      10        Visit, was marked for
 11        A. You are correct.                        11        identification.)
 12        Q. Just to be clear, your                  12               - - -
 13   report includes a reference to a February       13   BY MR. BUHR:
 14   16th, 2012 report?                              14        Q. Do you have that in front of
 15        A. Yes.                                    15   you now, Doctor?
 16        Q. Where you have a reference              16        A. Yes. The first page is
 17   to pelvic pain with exercise.                   17   2017, so it must be before that.
 18        A. Correct.                                18        Q. I think that's the printing
 19        Q. You're not offering an                  19   date.
 20   opinion that that pain is anywhere              20             If you look on the left
 21   related to the mesh at this point; is           21   side, it should be 2/16/2012 office visit
 22   that right?                                     22   with Ms. Hoth.
 23        A. I'm just stating what the               23        A. I have February 16th of '12.
 24   records stated. The record,                     24   Is that --
                                            Page 95                                                Page 97
  1   unfortunately, and what I deal with all          1        Q. Yes.
  2   the time, is incomplete. It just makes a         2        A. Yes, I have it then.
  3   reference to it.                                 3        Q. So towards the bottom of
  4             So I put it down as                    4   that page, it says, Is pain an issue
  5   documentation. But I'm not making a              5   needing to be addressed today? And it
  6   conclusion at that point in time.                6   says, No.
  7         Q. So at what point in time are            7            Right?
  8   you making a conclusion that she's having        8        A. Yeah, that's what it states.
  9   pain related to the mesh? Is that in             9        Q. And then on Bates number
 10   March 2017?                                     10   ending in 225, about halfway down the
 11         A. Well, I have to go off of              11   page, it has a list for dyspareunia and
 12   the records. All I saw in there, and we         12   then it says no.
 13   can maybe go to that February 16th, 2012        13            Do you see that?
 14   note, if it's there, and that was just in       14        A. Correct, that's what it
 15   there. That's all it stated.                    15   states.
 16             If it stated more, like it's          16        Q. And then a little bit
 17   lifting or a pelvic exam confirms it --         17   further down is what I believe you were
 18   I'm just stating that it is there for           18   referring to in your record, under
 19   completeness sake. But I'm not stating          19   musculoskeletal, where she says, Pelvis
 20   that is due to mesh. All I've got is a          20   with exercise hurts and put back out this
 21   statement there. That's all I've got.           21   Christmas.
 22             So, like, for a differential          22            Is that what you were
 23   diagnosis, I don't have enough                  23   referring to in your report?
 24   information to make a conclusion. I'm           24        A. Correct.
 Golkow Litigation Services                                                    Page 25 (94 - 97)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 27 of 45 PageID #: 957
                                Daniel S. Elliott, M.D.
                                            Page 98                                            Page 100
  1         Q. And then if you go onto the             1            It's not going to change
  2   next page -- well, she does -- she does          2   pain. It's for a vaginal extrusion. So
  3   an exam?                                         3   I can't vouch for the correctness of that
  4         A. Correct.                                4   decision.
  5                - - -                               5        Q. And you state in your
  6             (Whereupon, a discussion off           6   report, Said will trial for two months
  7         the record occurred.)                      7   and see if it provides relief.
  8                - - -                               8        A. Correct. And vaginal
  9   BY MR. BUHR:                                     9   estrogen in two months is not going to do
 10         Q. And her assessment for the             10   any good, you need much longer than that.
 11   GYN assessment is normal exam, correct?         11            So that's, reading between
 12         A. Correct. Note, With                    12   the lines, somebody who doesn't deal with
 13   fullness, no masses or tenderness. A            13   meshes. It's not a criticism.
 14   negative exam.                                  14        Q. She had no -- sorry?
 15         Q. So then at this point, it's            15        A. I interrupted.
 16   pretty clear she is not complaining of          16        Q. She had no evidence of mesh
 17   any pain or dyspareunia related to the          17   extrusion at this time; is that right?
 18   mesh, correct?                                  18        A. All I have down is, on Page
 19         A. Well, as before, she has               19   14, during the vaginal exam, Ms. Cool
 20   pelvic -- quote/unquote, Pelvis with            20   noted that the, quote, bladder sling
 21   exercise hurts and puts -- and put back         21   palpable anteriorly during bimanual exam,
 22   out this Christmas.                             22   end quote.
 23             So, again, I am not stating           23            So there's -- I don't know
 24   it's due to the mesh. I'm not                   24   what that means. Is that exposure or
                                            Page 99                                            Page 101
  1   eliminating mesh as an option. I'm not           1   what? We can't put a lot into that,
  2   including it. It's just a statement              2   because this is a nurse practitioner not
  3   that's there.                                    3   experienced in this.
  4             But in the physical exam,              4             So I can't say, is that
  5   there was no pain on exam.                       5   exposure? Is that just that you could
  6        Q. So, then, in March of 2017,              6   feel the scarring and the contraction? I
  7   as we've discussed, is her first real            7   put that in there for thoroughness sake.
  8   complaint of pelvic pain and dyspareunia         8             She needs -- the patient,
  9   related to the mesh.                             9   Ms. Smith, needs somebody more advanced
 10             And she saw a doctor -- or,           10   to be able to give us specifics if we
 11   sorry, a nurse practitioner, Shawn Cool;        11   want accuracy.
 12   is that right?                                  12         Q. Do you know if she continued
 13        A. Correct.                                13   using the estrogen cream?
 14        Q. And this doctor also -- or              14         A. I don't recall. I
 15   this nurse practitioner also advised on         15   remember -- I know she's used it on and
 16   starting vaginal estrogen cream; is that        16   off. But, again, she had vaginal
 17   right?                                          17   irritation with it, so I don't -- I can't
 18        A. Correct.                                18   say how well she used it.
 19        Q. And why would she prescribe             19         Q. In terms of your
 20   that at the time?                               20   differential with respect to dyspareunia
 21        A. Well, I can't speak for this            21   and the pelvic pain, did you consider the
 22   individual, a nurse practitioner. It's          22   vaginal atrophy that she was having at
 23   pretty much the standard thing, knee-jerk       23   this point?
 24   response, to give estrogen.                     24         A. Yeah. Vaginal atrophy will
 Golkow Litigation Services                                                Page 26 (98 - 101)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 28 of 45 PageID #: 958
                                Daniel S. Elliott, M.D.
                                           Page 102                                             Page 104
  1   cause diffuse -- can cause diffuse               1   Denam, Mary Denam, on -- unfortunately, I
  2   irritation of the vagina, thinning of the        2   don't think I have a date here on this
  3   vagina. It's not going to cause specific         3   one. Page 15, starting with the bottom
  4   pinpoint pain or palpation of a mesh             4   paragraph -- for some reason I don't have
  5   causing pain.                                    5   a date on that, there needs to be a
  6            It can cause some burning               6   date -- there's no mention of a posterior
  7   with sexual activity. It does not cause,         7   prolapse.
  8   usually, discomfort with normal, daily           8            MR. BUHR: We've been going
  9   activities.                                      9       for a while, Doctor. How about we
 10            So that is always in the               10       take a five-minute break and then
 11   differential diagnosis. I ruled it out          11       come back and finish up with the
 12   in this one, again, because the suspicion       12       rest?
 13   on exam of palpating the sling.                 13            THE WITNESS: I'm good, if
 14         Q. Are you saying that vaginal            14       you want to keep going.
 15   atrophy isn't playing any type of role          15            MR. BUHR: I'd like a
 16   here?                                           16       five-minute break, if you don't
 17         A. It can be a very mild                  17       mind.
 18   complicating factor. If vaginal atrophy         18            THE WITNESS: That's no
 19   is the source for the problem, estrogen         19       problem.
 20   can help repair it. But it's not going          20            VIDEO TECHNICIAN: We're
 21   to cause pain along a mesh.                     21       going off record. The time is
 22         Q. But you can't rule it out              22       3:14.
 23   completely as a mild complicating factor?       23               - - -
 24         A. I can rule it out 99.9                 24            (Whereupon, a brief recess
                                           Page 103                                             Page 105
  1   percent, based upon my experience, my            1        was taken.)
  2   attendance at national/international             2              - - -
  3   meetings, giving lectures on the subject,        3            VIDEO TECHNICIAN: We're
  4   and daily exposure to patients.                  4        going back on the record.
  5        Q. Did she have a rectocele at              5        Beginning of Media File 2. The
  6   this point? Well, let me rephrase that.          6        time is 3:24.
  7            She had a mild rectocele at             7   BY MR. BUHR:
  8   the time of the implant; had the                 8        Q. I'd like to attach some of
  9   rectocele progressed?                            9   the records from The Oregon Clinic as
 10        A. I'd have to go over -- the              10   Exhibit-11, I believe. These are the
 11   notes are classic for a general                 11   Bates numbers that end in 7 -- well,
 12   practitioner family practice-type, but          12   sorry, from 11 to 22.
 13   they don't give specifics.                      13               - - -
 14            The first note with the                14            (Whereupon, Exhibit
 15   nurse practitioner, in March of '17, does       15        Elliott-11, The Oregon Clinic
 16   not tell me anything of specifics of            16        Records, was marked for
 17   concurrent prolapse.                            17        identification.)
 18            Follow-up note with the same           18              - - -
 19   practitioner, August 13th, 2018, does not       19            THE WITNESS: Okay, I have
 20   state of the posterior -- it does not           20        it.
 21   state of any prolapse, which is an              21   BY MR. BUHR:
 22   incomplete note and not acceptable with         22        Q. If you go to Bates number
 23   advanced-level-of-care individual.              23   that ends in 17, it should be an office
 24            And the physical exam by Dr.           24   visit with Lindsey Waugh, if I'm
 Golkow Litigation Services                                               Page 27 (102 - 105)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 29 of 45 PageID #: 959
                                 Daniel S. Elliott, M.D.
                                            Page 106                                              Page 108
  1   pronouncing that correctly, dated August          1   she does not use it despite what was
  2   23rd, 2018.                                       2   given to her.
  3        A. Okay. I'm there.                          3        Q. And if you can turn to the
  4        Q. And this is one of the                    4   notes of physical exam on Bates number
  5   reports that you reference in -- or one           5   21.
  6   of the records you reference in your              6        A. Okay. I'm there.
  7   report on Page 15; is that right?                 7        Q. So the external genitalia,
  8        A. That is correct.                          8   it notes, Postmenopausal with moderate
  9        Q. And it states at this point               9   atrophy; is that right?
 10   that she's having a constant, dull pain          10        A. Correct.
 11   with intercourse?                                11        Q. And then, actually, inside
 12        A. Well, constant, dull pain,               12   the vagina is postmenopausal atrophic
 13   especially with intercourse.                     13   appearance; is that right?
 14        Q. And it notes that the pain               14        A. That's what it states.
 15   level is 2 on a scale of 1 to 10.                15        Q. And the estrogen cream would
 16            Would you agree with me that            16   be helpful for that type of atrophy,
 17   that's not severe pain that you describe         17   would you agree with that?
 18   in your report?                                  18        A. If she's making the right
 19        A. Well, on a scale of 1 to 10,             19   call that it's due to atrophy, that would
 20   it doesn't rank up as severe. It's worse         20   theoretically help, if she can tolerate
 21   than a 1, but it is not in the highest           21   it.
 22   scores, obviously.                               22        Q. And then it notes, The
 23        Q. And then in the third                    23   posterior compartment prolapse to level
 24   paragraph on that page, it says, The             24   of the hymenal ring.
                                            Page 107                                              Page 109
  1   sling is working great, no leaking.               1        A. Correct.
  2            So her stress urinary                    2        Q. What stage prolapse is that?
  3   incontinence has still been corrected by          3        A. Stage 2.
  4   the Align product, right?                         4        Q. It's a stage 2 rectocele she
  5        A. That is correct.                          5   has now, right?
  6        Q. Do you see the note that                  6        A. Correct. It's to the level
  7   says, Does not use estrogen cream on a            7   of the hymenal ring. It doesn't say it
  8   regular basis?                                    8   goes beyond. That would be a stage 2.
  9        A. Correct.                                  9        Q. And under impression it
 10        Q. And this is despite being                10   notes that she has symptomatic posterior
 11   prescribed estrogen cream the prior year         11   compartment prolapse.
 12   by Nurse Practitioner Cool, right?               12            What symptoms was she having
 13        A. That is correct.                         13   related to that prolapse?
 14            The vaginal estrogen would              14        A. Well, from the note, she
 15   be for the health of the vaginal tissue,         15   denies feeling a vaginal bulge. She does
 16   for lubrication during sexual activity.          16   feel some pressure towards her rectum.
 17   And so it states, And does not have              17            So that would be the
 18   issues with vaginal lubrication.                 18   posterior prolapse symptoms.
 19            So the only reason to give              19        Q. Can posterior prolapse cause
 20   her -- or for her to take it would be for        20   pelvic pain and dyspareunia?
 21   a mesh complication. And she's not               21        A. It can cause a sense of
 22   having exposure, so there's really no            22   fullness and pressure, but it would not
 23   reason to be on it.                              23   cause a tender-to-palpation issue like
 24            But that's what it states,              24   she had on her exam.
 Golkow Litigation Services                                                 Page 28 (106 - 109)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 30 of 45 PageID #: 960
                                Daniel S. Elliott, M.D.
                                           Page 110                                             Page 112
  1         Q. And that rectocele hasn't               1   that she was on vaginal estrogen for a
  2   been repaired at any time subsequent to          2   period of time but not long-term --
  3   this; is that right?                             3        A. Correct.
  4         A. I have not reviewed any                 4        Q. -- correct?
  5   records stating that it has been                 5        A. Yes.
  6   repaired, correct.                               6        Q. And she has not had any
  7         Q. So she would still be                   7   pelvic floor physical therapy?
  8   expected to have symptoms related to that        8        A. Correct.
  9   posterior prolapse, right?                       9        Q. Is that something that can
 10         A. Prolapse symptoms tend not             10   help with pelvic pain?
 11   to go away, so I would expect for her to        11        A. It depends what type of
 12   still have symptoms.                            12   pelvic pain it is. In my experience,
 13         Q. And even though she states             13   pelvic floor myalgia which is de novo,
 14   that she doesn't believe she has any            14   you can have some benefit from it.
 15   trouble with lubrication, vaginal atrophy       15            Secondary to mesh, I have
 16   can cause painful sex, right?                   16   never had a patient get significant
 17         A. It can cause irritation and            17   reduction of pain with physical therapy.
 18   burning with sexual activity, which is          18        Q. Would you agree that Dr.
 19   usually treated with a lubricant -- or          19   Denman felt that physical therapy was an
 20   can be successfully treated with                20   important part of her plan for Ms. Smith?
 21   lubricant or the vaginal estrogen.              21        A. Well, not really, because
 22             But, again, it won't cause            22   she recommended going to surgery fairly
 23   tender-to-palpation or specific pinpoint        23   soon afterwards. So it was not a serious
 24   pain.                                           24   consideration. She gives it as an
                                           Page 111                                             Page 113
  1        Q. There is no evidence of mesh             1   option.
  2   extrusion at this visit, right?                  2        Q. Let's turn to Dr. Denman's
  3        A. There is no report of mesh               3   report from August 29th, 2018, which is
  4   exposure.                                        4   actually part of that last exhibit.
  5        Q. And then she's referred to               5            Do you have that record in
  6   Denman.                                          6   front of you?
  7            And I think that's what you             7        A. Yes, I do. You're talking
  8   were referring to prior to our break?            8   Exhibit-11?
  9        A. Correct.                                 9            MS. GRIFFIN: Correct.
 10        Q. And that's when Dr. Denman              10            MR. BUHR: Yes.
 11   notes that she has pelvic pain with             11            THE WITNESS: And what
 12   intercourse and feels a bulge with and          12        page -- I'm sorry, Bates number?
 13   after a bowel movement, right?                  13            MR. BUHR: The Bates number
 14        A. Correct.                                14        11. So the first page of that
 15        Q. And so could some of that be            15        exhibit.
 16   related to her rectocele?                       16            THE WITNESS: I'm there.
 17        A. That's why you would need               17   BY MR. BUHR:
 18   the physical exam to confirm it. A              18        Q. So about halfway through the
 19   physical exam will tell you if she has          19   paragraph, under plan, it says, Discussed
 20   the rectocele, palpation in certain             20   need for PT -- which I assume is physical
 21   areas, pelvic floor, et cetera.                 21   therapy -- after surgery to help decrease
 22            Again, that's why the                  22   scar tissue formation as well as decrease
 23   physical exam is so important.                  23   pain.
 24        Q. And Dr. Denman even notes               24        A. Correct. That's what she
 Golkow Litigation Services                                               Page 29 (110 - 113)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 31 of 45 PageID #: 961
                                Daniel S. Elliott, M.D.
                                           Page 114                                             Page 116
  1   states.                                          1   have no benefit.
  2        Q. Do you agree that that's --              2        Q. She refers to the -- her
  3   do you agree that that's part of her             3   impression -- well, strike that.
  4   plan, then, and she thought that would           4            You can have vaginal
  5   help?                                            5   scarring after any type of vaginal
  6        A. Well, she discusses it after             6   procedure; would you agree with that?
  7   surgery. It won't have any bearing on            7        A. In varying degrees,
  8   scar tissue, but it may help decrease the        8   severity, progression, permanence,
  9   pain. In my experience, it does not.             9   inability to fix, that can happen with
 10        Q. Will it help --                         10   procedures.
 11        A. I'm sorry.                              11            But, again, there's going to
 12        Q. Would it help decrease the              12   be variables with each procedure.
 13   formation of scar tissue after the              13        Q. Right. But it's something
 14   surgery?                                        14   that's well known and expected, correct?
 15        A. No, absolutely not. It has              15        A. Well, no. It depends upon
 16   nothing to do with that. Unless she's           16   who you're talking to, their level of
 17   talking about vaginal dilators to help          17   knowledge, their level of experience.
 18   prevent scarring of the vagina. But             18   And then, again, in varying degrees.
 19   physical therapy alone does not help with       19            Not all doctors read the
 20   that.                                           20   same books, attend the same meetings.
 21        Q. So you think she's just                 21   There's variable --
 22   wrong on this?                                  22        Q. You agree that Dr. Kim
 23        A. I didn't say that. The note             23   testified that she was aware of the risk
 24   is not clear.                                   24   of scarring and scarification?
                                           Page 115                                             Page 117
  1            Who knows what she's                    1        A. She was aware of what she
  2   thinking. If she's talking about vaginal         2   knew but not the full extent of it, as
  3   dilators, sometimes they'll use various          3   we've talked about before.
  4   different vaginal procedures and                 4        Q. Well, again, you don't know
  5   stretching. If they're talking about             5   the full extent of what she knows?
  6   that physical therapy, yes. But that             6        A. I don't. I'm playing odds
  7   falls into the pelvic floor rehab.               7   that she has not reviewed what I've
  8            So I can't state what she's             8   reviewed. And she knows what she knows,
  9   talking about here. And if she's                 9   and I have no argument against that.
 10   referring to the vaginal dilators, then,        10        Q. But there's expected to be a
 11   yes, that will help reduce the narrowing        11   certain amount of scarring around any
 12   and aggressive scarring of the vagina.          12   type of pelvic mesh that's implanted;
 13        Q. And Ms. Smith hasn't done               13   would you agree with that?
 14   any type of PT after the surgery, right?        14        A. All meshes have been shown
 15        A. I'm not aware of her doing              15   to increase fibrosis and scarring. Not
 16   any, no.                                        16   all meshes are the same, so there would
 17        Q. Then she also states,                   17   be varying degrees of mesh scarring with
 18   Discussed need for perioperative vaginal        18   a specific product.
 19   estrogen to improve healing.                    19        Q. And how do you define banded
 20            Do you have any disagreement           20   as you refer to it in your report? Is
 21   with that part of the plan?                     21   that related to scarring?
 22        A. For mesh exposure, I think              22        A. That is a function of
 23   it probably plays a role. For mesh              23   scarring and the product design. And
 24   scarring, mesh arm contraction, it will         24   that's referring to, usually, the mesh
 Golkow Litigation Services                                               Page 30 (114 - 117)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 32 of 45 PageID #: 962
                                 Daniel S. Elliott, M.D.
                                            Page 118                                            Page 120
  1   arms, as when they're pulled through,             1        A. I'm just going off of what
  2   they roll and contract and cause banding.         2   her note is here. And it seems pretty
  3   They are palpable, you can feel it.               3   clear here. Again, thick banding
  4   There's a very classic feel to it.                4   anterior wall painful to palpation,
  5         Q. Here, Dr. Denman advised                 5   approximately 2 centimeters in width at
  6   against removing the arms, she doesn't            6   max with lateral arms, question mark,
  7   feel there's any problems related to the          7   obturator.
  8   arms.                                             8            And so I don't know -- we'd
  9            Would you agree with that?               9   have to look at her exact testimony,
 10         A. No, I disagree -- I mean, I             10   which may be helpful. But this, to me,
 11   agree not to remove the arms, that is a          11   seems pretty clear.
 12   risky, dangerous surgery without any             12            But, again, if I were her in
 13   clear benefit.                                   13   her situation, I would not go after
 14            Now, some surgeons around               14   removing those mesh arms.
 15   the United States still do that, or are          15        Q. Let's look at her deposition
 16   trying to do it. We still don't know if          16   testimony. If you can hand him Dr.
 17   that's the right way to go. I personally         17   Denman's transcript from June 13th, 2019.
 18   do not remove the arms. Again, it's a            18            MS. GRIFFIN: I'm sorry,
 19   very, very difficult, morbid procedure           19        Eric, that came in spotty. But we
 20   with the risk/benefit ratio more on the          20        will mark Dr. Denman's deposition
 21   risk.                                            21        testimony from June 13th, 2019.
 22            So it's not that Dr. Denman             22        And that will be Exhibit-12.
 23   didn't think that was the source of the          23               - - -
 24   problem, she didn't feel that it would           24            (Whereupon, Exhibit
                                            Page 119                                            Page 121
  1   cure the problem.                                 1        Elliott-12, 6/13/19 Deposition
  2        Q. Well, did you read her                    2        Testimony of Dr. Mary Denman, was
  3   deposition testimony where she                    3        marked for identification.)
  4   specifically testified that there was no          4              - - -
  5   pain at the arms of the mesh?                     5            THE WITNESS: Okay, I have
  6        A. Correct.                                  6        it.
  7        Q. And do you have any reason                7   BY MR. BUHR:
  8   to disagree with that assessment?                 8        Q. If you'd go to Page 79.
  9        A. Based upon the physical exam              9        A. You cut out.
 10   at that point in time, she touched the           10        Q. If you'd go to Page 79.
 11   right area, I have no reason to doubt it.        11        A. Oh, 79.
 12        Q. So there's no evidence that              12        Q. And this is the individual
 13   she has pain related to the arms of the          13   page number. Because on Page -- because
 14   mesh, right?                                     14   there's four pages per page.
 15        A. Well, she had -- she was                 15        A. Sure. I'm there.
 16   tender to palpation and she had the thick        16        Q. So Page 79, Line 5: So
 17   banding on the anterior wall painful to          17   going back to the plan on Page 11, it
 18   palpation, 2 centimeters in width at max         18   states here that you didn't find any
 19   with lateral arms obturator. So that, to         19   issues with the arms of the mesh; is that
 20   me, tells it's -- the arms are a                 20   right?
 21   component to this.                               21            Denman responds: Correct.
 22        Q. But she specifically                     22            And then further down, Line
 23   testified there was no pain at the arms          23   14: And when you say there were no
 24   of the mesh?                                     24   issues, that's because on examination it
 Golkow Litigation Services                                                Page 31 (118 - 121)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 33 of 45 PageID #: 963
                                Daniel S. Elliott, M.D.
                                          Page 122                                            Page 124
  1   was not tender there, right?                    1       Q.      Excuse me for a second.
  2            Her answer is: Correct.                2              Are there any more
  3            She was not reporting pain             3   conservative options Dr. Denman should
  4   there, right?                                   4   consider before removing the mesh?
  5            She responds: Correct.                 5         A. No. Dr. Denman did a nice
  6            So would you agree, then,              6   job.
  7   that she wasn't having any pain at the          7              Your two options, which we
  8   site of the arms?                               8   still do not know, I don't know, even
  9        A. That's what she states. I'm             9   though I see this every day, is, what do
 10   just going off -- we have a discrepancy        10   you do with these individuals? Do you
 11   between her that-day exam and then what        11   operate or let them be? And then if you
 12   she testifies, you know, a year or so          12   do operate, how aggressive do you get?
 13   later.                                         13   It still remains to be defined.
 14            But that's what she states.           14              So I think she did a nice
 15   There's a discrepancy here.                    15   job. She felt this -- she felt the mesh,
 16        Q. Right. Her sworn testimony             16   so she felt surgery to get rid of the
 17   as she's reviewing her records.                17   mesh was a viable option. So I have no
 18        A. Correct, that's what she               18   criticism. I think she did a nice job.
 19   states.                                        19         Q. Ms. Smith wasn't on any pain
 20        Q. Are you going to disagree              20   medications at this point, was she?
 21   with her assessment?                           21         A. No, she was not.
 22        A. No, that's what she states             22         Q. And she had not done any
 23   under oath. I have no reason to                23   physical therapy, correct?
 24   disagree. I was just going off of the          24         A. I am not aware of her doing
                                          Page 123                                            Page 125
  1   physical exam at the time. But, you             1   any physical therapy.
  2   know, that's what she states later.             2        Q. And she was periodically on
  3        Q. Dr. Denman, in her report,              3   estrogen but not consistently, correct?
  4   there's a reference to that she discussed       4        A. Correct. As I stated
  5   likely nerve damage from FAVD, which I          5   before, it won't help with mesh-related
  6   believe is forceps-assisted vaginal             6   pain. But you are correct, she took it
  7   delivery; is that right?                        7   intermittently.
  8        A. Yes. I would assume so.                 8        Q. Can trigger point injections
  9   That's not an abbreviation -- I don't do        9   help pelvic pain like this?
 10   any OB, so I assume that.                      10        A. Due to the mesh, no. Due to
 11        Q. Then it goes on, Episiotomy            11   pelvic floor myalgia muscle spasms, they
 12   with delivery. Reassurance there's not a       12   may play a role and have shown some
 13   mesh factor involved with this issue,          13   success.
 14   speaking of the fecal incontinence.            14        Q. Then they proceeded to the
 15            And you don't have any                15   explant on November 15th, 2018.
 16   disagreement with that, do you?                16        A. Okay.
 17        A. No. A vaginal delivery and             17        Q. And she was noted to have
 18   episiotomy and, I believe, she had four        18   moderate scarring; is that right?
 19   or five, maybe even six children, which        19        A. That is what she states,
 20   were all decent-sized babies, that,            20   Moderate scarring of contracted mesh at
 21   logically, is going to cause fecal             21   the level of the trigone/UBJ.
 22   incontinence. And it is -- in my               22        Q. And, again, you're going to
 23   opinion, the Avaulta and Align are not         23   have scarring with any type of vaginal
 24   associated with fecal incontinence.            24   mesh procedure, right?
 Golkow Litigation Services                                              Page 32 (122 - 125)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 34 of 45 PageID #: 964
                               Daniel S. Elliott, M.D.
                                          Page 126                                             Page 128
  1        A. In varying degrees,                     1            If vaginal atrophy, just
  2   dependent upon the specific mesh, you           2   using logic here, were a major aspect of
  3   will have some.                                 3   poor vaginal healing, then all of the
  4        Q. It notes that she removed,              4   hundreds of transvaginal repairs I do
  5   quote, blue mesh; is that right?                5   without a foreign body would also be
  6            Do you see that?                       6   breaking down and having exposure, and
  7        A. Yes. She makes a                        7   they're not. I don't get any, zero.
  8   specific -- midline blue mesh was noted,        8            We watch our patients very
  9   meaning that in the middle of that, there       9   closely with questionnaires, telephone
 10   was some that was blue.                        10   follow-ups, seeing them back in clinic,
 11        Q. And you would agree with me            11   wound breakdowns in the vagina.
 12   that that would be the Avaulta mesh?           12            With meshes, you know, there
 13        A. That is correct.                       13   is the known risk of the granulation
 14        Q. And Dr. Denman noted that              14   tissue -- granulation tissue, poor
 15   the tissue was really thin, the vaginal        15   healing, inflammatory process.
 16   tissue.                                        16            So I'm saying in Ms. Smith,
 17            Is that possibly due to not           17   looking at all the factors, the presence
 18   using estrogen cream consistently?             18   of the foreign bodies and the
 19        A. It's due to the presence of            19   inflammation is causing her thin tissue
 20   the mesh causing chronic inflammation and      20   breaking down and the scarring is causing
 21   pending erosion -- excuse me, exposure.        21   the pain.
 22   And there's granulation tissue, meaning        22        Q. But would you agree with me
 23   poor healing.                                  23   that not every patient that has
 24        Q. Every patient heals                    24   transvaginal mesh results in vaginal
                                          Page 127                                             Page 129
  1   differently, would you agree with that?         1   atrophy and thinning of the vaginal wall?
  2        A. Well, no. I mean, there can             2         A. You are correct. Not every
  3   be certain patient factors that can slow        3   patient has bad outcomes like Ms. Smith.
  4   it down or speed it up. There can be            4         Q. Right. So in some fashion,
  5   variations there.                               5   it's a patient factor?
  6        Q. And what patient factors --             6         A. Well, no, I disagree with
  7   what patient factors are those?                 7   that. I mean, if there's a known risk
  8        A. Chronic steroid use,                    8   factor that we can point at in Ms. Smith
  9   perhaps; markedly advanced age, perhaps.        9   that the Bard people know about, then
 10           But we're talking with --              10   it's got to be in the IFU. But there's
 11   the vagina is different than with              11   nothing in there.
 12   abdominal procedures. So the vaginal           12             They have some
 13   estrogen content would probably be one.        13   contraindications, I believe, it's just
 14           But the presence, also, of a           14   for pregnancy, bleeding problems. But
 15   foreign body in there is the main factor.      15   that's it. So to blame her is to be
 16        Q. And vaginal atrophy can be a           16   blaming, what, 20, 30 percent of the
 17   factor.                                        17   patients who have Avaulta? So I don't
 18           But if I understand your               18   think that's right. I don't have any
 19   testimony right, you believe that vaginal      19   logic to go off of for that.
 20   atrophy itself was caused by the mesh in       20         Q. The fact is that some
 21   some fashion?                                  21   patients have complications from
 22        A. Well, I'm saying that's a              22   surgeries and some patients don't?
 23   contributing factor, a major contributing      23         A. That is a fact, yes.
 24   factor.                                        24         Q. Right?
 Golkow Litigation Services                                              Page 33 (126 - 129)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 35 of 45 PageID #: 965
                                Daniel S. Elliott, M.D.
                                           Page 130                                                   Page 132
  1        A. Correct.                                 1        Q. Okay. So for the December
  2        Q. So, then, after the                      2   3rd, you have a, quote, Small area of
  3   procedure -- well, first, let me confirm,        3   midline granulation tissue.
  4   the Align sling is still performing as           4            Well, actually, I think the
  5   intended in correcting the stress urinary        5   quote is that there was a separation
  6   incontinence, correct?                           6   along the incision with good granulation
  7        A. From everything I know at                7   tissue.
  8   this point, you are correct.                     8            Do you see that on Page 33?
  9        Q. And I believe her last --                9        A. Yes, I do. I -- yeah, so
 10   well, let's look at your report.                10   the December 3rd quote -- well, there's
 11            You reference a visit with             11   not a quote. It says, Small separation
 12   Dr. Denman on December 3rd, 2018 on Page        12   of vaginal incision measuring less than
 13   17 of your report.                              13   .5 centimeters.
 14        A. Correct.                                14            And then I do quote the
 15        Q. And I think that might be an            15   follow-up visit on January 2nd, that's
 16   incorrect date.                                 16   what you were referring to. But I don't
 17            MR. BUHR: Let's attach as              17   see the physical exam on that one.
 18        Exhibit-12 the report from Dr.             18        Q. Okay. We'll just -- that
 19        Denman, January 2nd, 2019.                 19   makes sense. Sticking with Page 33.
 20            MS. GRIFFIN: Okay. We will             20            Do you know what she means
 21        be attaching this as Exhibit-13.           21   by "good granulation tissue"? What does
 22                - - -                              22   that mean to you as a doctor?
 23            (Whereupon, Exhibit                    23        A. This is a fresh post-op.
 24        Elliott-13, 1/2/19 Dr. Mary Denman         24   This is two weeks after surgery. You
                                           Page 131                                                   Page 133
  1         Report, was marked for                     1   expect to see granulation tissue there.
  2         identification.)                           2            It just means that it's in
  3               - - -                                3   the very early healing periods. It's
  4             THE WITNESS: Okay, I have              4   healing appropriately.
  5         it.                                        5        Q. And it was nontender to
  6   BY MR. BUHR:                                     6   palpation on December 3rd, 2018?
  7         Q. So not that it's a                      7        A. That is correct.
  8   controversial issue, but just for the            8        Q. And then going to January
  9   accuracy of the report, what you                 9   2nd, 2019, which is the last report we
 10   reference here as December 3rd, 2018            10   have -- is that right? This is the last
 11   appears to be from this January 1st -- I        11   report we have from the doctor?
 12   might be corrected.                             12        A. That's the last that I have,
 13         A. I think it's correct. If we            13   yes.
 14   look at Bates Number 32, that's 12 --           14        Q. And her vaginal exam is
 15   it's, what, two pages in? 12/3/18, first        15   nontender?
 16   post-op exhibit. Then if you go to Page         16        A. Correct.
 17   33, exam, vaginal incision. And then            17        Q. And there's a small area of
 18   that's less than 5 centimeters                  18   midline granulation tissue?
 19   separation. So I think that date is             19        A. Correct. That's in my
 20   correct.                                        20   report and on this -- from this date.
 21         Q. You're right.                          21        Q. And she prescribes estrogen
 22             In your report, you don't             22   again for her?
 23   have the January 2nd, 2019 report, right?       23        A. I don't know if she
 24         A. That is correct, yes.                  24   prescribed it. But it states, Estrace to
 Golkow Litigation Services                                                 Page 34 (130 - 133)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 36 of 45 PageID #: 966
                               Daniel S. Elliott, M.D.
                                          Page 134                                             Page 136
  1   vagina, which would be an estrogen cream.       1   completely healed, can that contribute to
  2        Q. And that would be to help               2   continued healing problems?
  3   with the healing?                               3            MS. SCARCELLO: Same
  4        A. Correct.                                4        objection.
  5        Q. And she okays her for                   5            THE WITNESS: I would agree
  6   intercourse after two weeks.                    6        with you. It's definitely not
  7             Do you have any criticism of          7        going to help.
  8   that, based on what the exam showed?            8   BY MR. BUHR:
  9        A. I personally would wait                 9        Q. And you, in your report, are
 10   until it's completely, 100 percent,            10   offering certain opinions about Ms.
 11   healed up. So I don't go by a date. Six        11   Smith's likely prognosis; is that right?
 12   weeks out is usual timeframe. And so           12        A. That is correct.
 13   she's postponing it another two weeks.         13        Q. And you describe her
 14             So Dr. Denman's assessment           14   prognosis as poor?
 15   was that it would be safe at that point        15        A. That is correct.
 16   in time.                                       16        Q. And you wrote this report
 17        Q. But she doesn't examine her            17   before reading Dr. Denman's testimony; is
 18   and confirm that the healing is complete       18   that right?
 19   before authorizing intercourse; is that        19        A. That is -- yes, that is
 20   fair?                                          20   correct.
 21        A. I do not see that in the               21        Q. And Dr. Denman testified
 22   records anywhere.                              22   that her pain and dyspareunia is markedly
 23        Q. And if Ms. Smith had vaginal           23   improved since the 2018 surgery; is that
 24   intercourse before the -- her vaginal          24   right?
                                          Page 135                                             Page 137
  1   wall had completely healed, could that          1       A.     That is correct.
  2   contribute to continued problems healing?       2            And that is also my
  3            MS. SCARCELLO: Objection.              3   experience on early post-ops after
  4            You can answer.                        4   meshes. You usually have a period that
  5            THE WITNESS: Well, I would             5   the pain is less and it comes back, in my
  6        need to know -- I mean, we're              6   experience, and in the experience of
  7        talking in theory here.                    7   individuals who have written papers on
  8            With this small area of                8   this subject.
  9        midline granulation tissue, I              9            I hope it doesn't, but it
 10        don't know how extensive that is.         10   usually comes back.
 11        I feel that Dr. Denman, in her            11        Q. So are you saying -- are you
 12        experience, must have felt it was         12   offering an opinion, to a reasonable
 13        mild. And then two weeks would            13   degree of medical certainty, that her
 14        have been safe.                           14   pain is going to return?
 15            If she went -- preceded               15        A. Based upon my experience, my
 16        those two weeks, or within that           16   attendance at national/international
 17        two weeks had intercourse, that           17   meetings and my giving lectures on the
 18        might not be the ideal. If she            18   subject, my dealing with patients, and
 19        waited until afterwards, Dr.              19   I've operated on these types of patients,
 20        Denman felt it was safe.                  20   that the odds are greatly that pain will
 21   BY MR. BUHR:                                   21   come back.
 22        Q. Thank you. But I think my              22        Q. So can you state, with a
 23   question was, if you have sexual               23   reasonable degree of medical certainty,
 24   intercourse before the vaginal wall is         24   that the pain will come back?
 Golkow Litigation Services                                               Page 35 (134 - 137)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 37 of 45 PageID #: 967
                                Daniel S. Elliott, M.D.
                                           Page 138                                             Page 140
  1        A. Just as I already stated,                1        Q. Did you see Denman's
  2   with all those aforementioned criteria,          2   testimony that she could not conclude the
  3   that pain usually does come back.                3   cause of it?
  4            And that's why I have chosen            4        A. Yeah, we would have to look
  5   to stop operating for these conditions           5   at the specific report. I recall her
  6   for pain. And that's also based upon a           6   stating that.
  7   paper by Ho, et al., H-O, et al., where          7        Q. And she didn't note any
  8   the poor success of operating for pain,          8   muscle pain prior to the explant in the
  9   because it doesn't work.                         9   same area; is that right?
 10        Q. But you would at least agree            10        A. Again, we need to look at
 11   that at this point it's markedly                11   the specifics. I would be going off of
 12   improved?                                       12   memory, so it wouldn't be fair. I have
 13        A. Correct. And that is                    13   the report here.
 14   wonderful. And I hope I'm wrong. And if         14        Q. Well, we don't have the
 15   I'm wrong, that's wonderful for Ms.             15   report from --
 16   Smith.                                          16        A. I'm sorry, deposition. I'm
 17            I just -- in my experience,            17   sorry, you said deposition, I thought.
 18   it doesn't last.                                18        Q. I think it's on Page 55.
 19        Q. So it may come back but it              19        A. Okay. I'm there.
 20   may not; is that fair?                          20        Q. So she was having a little
 21        A. The odds are, based, again,             21   increased pain?
 22   the Ho, et al. -- I believe it's Ho, it's       22        A. Correct. That's what I'm --
 23   a Zimmerman -- Phillipe, Zimmerman, at UT       23   that's what I'm describing. In my
 24   Southwestern, talks about roughly a 70          24   experience, that fits perfectly.
                                           Page 139                                             Page 141
  1   percent chance that the pain comes back          1            You have an initial good
  2   or is not cured by surgery.                      2   response, and then it comes back. Again,
  3            Again, if I'm wrong, that               3   I wish I were wrong, but that's what
  4   would be wonderful for her. But,                 4   happens.
  5   unfortunately, experience has told me            5        Q. But do you see how she
  6   otherwise. I've had many patients. I do          6   describes this as muscle pain on Line 9?
  7   surgery on it, and they have great pain          7        A. Correct.
  8   relief, and we're thrilled, and then             8        Q. And then says she does
  9   disappointed months later or years later.        9   not -- she does not know what's causing
 10        Q. In Dr. Denman's testimony,              10   that muscle pain?
 11   she describes some more -- a more recent        11        A. Yeah. I agree she doesn't
 12   visit with Dr. -- I'm sorry, let me start       12   know what's causing it.
 13   over.                                           13        Q. So I'm saying, to a
 14            In Dr. Denman's testimony,             14   reasonable degree of medical certainty,
 15   she discusses a more recent visit with          15   she doesn't know what's causing it, can
 16   Ms. Smith where she had some lateral            16   you state -- you can't state, to a
 17   muscle pain.                                    17   reasonable degree of medical certainty,
 18            Are you offering any opinion           18   what's causing it without examining the
 19   about the cause of that lateral muscle          19   patient, correct?
 20   pain?                                           20        A. An exam would be very
 21        A. I would have to see that                21   beneficial. I can state, based upon my
 22   actual report before I could state              22   experience of doing probably hundreds of
 23   definitively. Lateral is very worrisome         23   these, that she has pain that's coming
 24   for the arm pain, mesh contraction.             24   back. It's in the muscles due to the
 Golkow Litigation Services                                               Page 36 (138 - 141)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 38 of 45 PageID #: 968
                                Daniel S. Elliott, M.D.
                                           Page 142                                             Page 144
  1   presence of the arms; going through the          1   back. You can have radiculopathies going
  2   various different muscles from the               2   down the legs. Again, it just depends
  3   obturator foramen bilaterally.                   3   upon where this pelvic pain is.
  4             Dr. Denman, no criticism to            4            If it's mid vault, is it
  5   her at all, doesn't know because she just        5   obturator foramen versus if it's in the
  6   hasn't done these. This is probably her          6   low back -- if it's in the low back, I
  7   one and only time she's done this. So I          7   agree with you, it's not due to the mesh.
  8   don't criticize her. She doesn't know,           8        Q. And we just don't have the
  9   she admits it, which is very admirable.          9   detailed descriptions, as we sit here
 10             And I'm saying, with a                10   today, to completely rule out pain
 11   reasonable degree of medical certainty,         11   radiating from her back?
 12   it's due to the presence of the mesh            12        A. Well, I have no medical
 13   arms.                                           13   records describing her back pain and
 14         Q. If you'd turn to Page 35 of            14   where that pain is and where it radiates
 15   her deposition.                                 15   to. If we had that, that would help sort
 16         A. Okay, I'm there.                       16   out the issue.
 17         Q. The very last -- Lines 24              17            I'm saying that when you put
 18   and 25, where it says she didn't have any       18   all the factors together of having a
 19   muscle pain, so this was prior to the           19   large volume of mesh put through the
 20   explant, she didn't have pain in the same       20   obturator foramen, having mesh
 21   area where she's complaining of pain now.       21   contraction and pain, removing it, and in
 22             So wouldn't that make it              22   my experience, in the literature, 50 to
 23   less likely to be related to the mesh?          23   70 -- 30 to 50 percent mesh arm
 24         A. It's a progression of the              24   contraction rate, everything fits as far
                                           Page 143                                             Page 145
  1   fibrosis and scarring. They know from            1   as it being with mesh.
  2   animal models, from, like, Closter,              2             But definitively answering
  3   Hoffin and others, that the mesh                 3   the question would require either an IME
  4   extraction continues indefinitely. They          4   or an advanced expert to examine her and
  5   have dog studies 15 years, 20 years out.         5   telling us otherwise.
  6   So this is the natural progression of it.        6         Q. But you would agree that the
  7         Q. After the mesh -- the                   7   pain is still markedly improved over
  8   central part of the mesh connecting the          8   prior to the explant?
  9   arms has been removed?                           9         A. I can't say that. She says
 10         A. Yes. But the mesh arms are             10   it's increased. But it's -- there's no
 11   still going through the obturator foramen       11   indication that it's back to where it
 12   connected to -- off the top of my head I        12   was. I forget, we were on Page 35, I
 13   would say it's six or seven different           13   believe.
 14   muscles. So the mesh continues to               14         Q. 55.
 15   contract, and you get continued pain.           15         A. 55.
 16         Q. Does Ms. Smith have back               16         Q. She describes it as having a
 17   pain, lower back pain?                          17   little increase in pain.
 18         A. Yes, she does.                         18         A. Yeah. So that would imply,
 19         Q. Can that radiate into the              19   to answer your question, yes. As of
 20   pelvis area?                                    20   that -- the last exam, which I don't have
 21         A. Not causing specific                   21   the records from that, she states she was
 22   pinpoint pain. That's where an exam             22   having a little increase in pain. You're
 23   would help sort that out.                       23   correct.
 24            But back pain is in the                24         Q. Do you have any opinion on
 Golkow Litigation Services                                               Page 37 (142 - 145)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 39 of 45 PageID #: 969
                               Daniel S. Elliott, M.D.
                                          Page 146                                             Page 148
  1   what future care Ms. Smith may need?            1            Right now she doesn't
  2        A. In my opinion, the only                 2   warrant it. So I don't have specifics
  3   chance for some improvement would be very       3   where I can give an answer to that one.
  4   aggressive advanced-level physical              4        Q. But, in general, in terms of
  5   therapy, biofeedback, bladder retraining;       5   the known risks of repair of pelvic organ
  6   questionable injections into the mesh,          6   prolapse, it can result in pelvic pain
  7   around the mesh. In my experience, that         7   and dyspareunia, right? Even without
  8   has worked very poorly.                         8   mesh?
  9            The other option is surgery            9        A. You have to put qualifiers
 10   to remove the mesh arms. In my                 10   on there. There's varying degrees,
 11   experience, that tends not to work very        11   severity, progression, inability to fix
 12   well and can make the pain worse. There        12   it. But the posterior prolapse can be
 13   are surgeons around the nation who do go       13   associated with it. But, again, it's not
 14   after that. I have just felt the risk          14   to the severity that we see with the
 15   outweighs the benefit.                         15   meshes.
 16            So she has options, none of           16        Q. And if she would have had --
 17   them are really good options.                  17   one of -- well, let me start over.
 18        Q. That would depend on whether           18            One of the safer
 19   her pain returns and, if so, how much --       19   alternatives that you allege in your
 20        A. Correct.                               20   report is repair with biologics. And
 21        Q. -- right?                              21   that's both for stress urinary
 22        A. Correct.                               22   incontinence and pelvic organ prolapse.
 23        Q. So as of today, you're not             23            But those types of repairs
 24   offering an opinion that she's going to        24   also include the risk of pelvic pain and
                                          Page 147                                             Page 149
  1   require any further surgeries; is that          1   dyspareunia, right?
  2   fair?                                           2        A. Not to the degree that we
  3         A. I'm saying that I would have           3   see with the meshes and the severity and
  4   to wait and watch with time. If she only        4   the progressive nature of it. So no.
  5   now, or whenever this last exam was, has        5        Q. But there's risks and
  6   a little increase in pain, then she             6   benefits to both of those procedures,
  7   should not undergo surgery.                     7   right? And the doctor has to make that
  8         Q. Do you have any opinion as             8   risk/benefit analysis?
  9   to whether she will require future              9        A. If that physician, he or she
 10   surgery to repair her rectocele?               10   knows all of the risks known to the
 11         A. Well, a rough estimate is             11   company, the severity, the progressive
 12   that roughly a third of women have their       12   nature of it, and the inability to repair
 13   prolapse progress to needing surgery. So       13   it with the meshes -- again, there's too
 14   that's just a rough idea.                      14   many variables to give a blanket
 15             But it would be immaterial           15   statement to.
 16   to the Avaulta. It's a separate problem.       16        Q. Let me say it this way:
 17         Q. Right. But further                    17   Using a biologic -- which, first of all,
 18   surgeries related to -- for an unrelated       18   a biologic is not a similar product; it's
 19   rectocele could result in more pelvic          19   a completely different product, right?
 20   pain and dyspareunia, correct?                 20        A. It is a non-mesh product,
 21         A. Well, we're talking, in               21   yes.
 22   theory, she could. But she wouldn't have       22            With her situation,
 23   any mesh-related pain. Again, we're            23   biologics would be way down the list. It
 24   talking in theory.                             24   would just be use of standard absorbable
 Golkow Litigation Services                                               Page 38 (146 - 149)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 40 of 45 PageID #: 970
                                Daniel S. Elliott, M.D.
                                           Page 150                                             Page 152
  1   sutures that cost $5, would be what I            1   things.
  2   would do with her.                               2        Q. The main reason the
  3        Q. For the treatment of her                 3   community, medical community, was looking
  4   pelvic organ prolapse?                           4   towards polypropylene mesh was to
  5        A. Correct. With the stage 2                5   increase -- or, rather, decrease the risk
  6   anterior prolapse like she had, a                6   of recurrence, correct?
  7   standard suture repair of five or six            7        A. That was the goal, which is
  8   sutures, or less, that cost all of,              8   an admirable goal. However, it didn't
  9   again, $5, would be what I'd do.                 9   pan out that way. And so the anatomic
 10            I would not go down the                10   repair rate was possibly better in the
 11   route of biologics. They are                    11   anterior vaginal vault. But apical and
 12   theoretically an option. But she had a          12   posterior, there was no benefit. So the
 13   relatively mild prolapse, so I wouldn't         13   reoperation rate was the same.
 14   do that. It's an option, but it wouldn't        14            So you increase the
 15   be what I would do.                             15   complications for the woman without
 16        Q. So, again, that's not                   16   giving her a significant benefit.
 17   utilizing any type of transvaginal mesh,        17        Q. Plaintiff's implant
 18   then?                                           18   procedure was in January 2008, right?
 19        A. Correct.                                19        A. Correct.
 20        Q. What about for treatment of             20        Q. The only safer alternative
 21   stress urinary incontinence?                    21   that you list that's specific to vaginal
 22        A. Then you can use her own                22   mesh is a lighter-weight, larger-pore
 23   tissue. You can use tissue from a tissue        23   polypropylene mesh, right?
 24   bank. Then you could use biologics.             24        A. Correct.
                                           Page 151                                             Page 153
  1   Others are available. Using her own              1        Q. And are you aware of a
  2   tissue is the easiest and cheapest.              2   midurethral sling, at that time, that
  3        Q. And the use of biologics                 3   meets the description in your report?
  4   wouldn't completely eliminate her risk of        4        A. Well, I talked about POP
  5   pelvic pain and dyspareunia, correct?            5   repair. I didn't mention anything as far
  6        A. As we mentioned before, I go             6   as a sling.
  7   based upon my previous testimony,                7            So that Point Number 3 on
  8   depending on the severity, the frequency,        8   Page 19 is a POP repair using a
  9   the progressive nature of it and the             9   lighter-weight, large-pore mesh. So
 10   inability to repair it is going to be           10   that's not pertinent to the sling.
 11   different with the biologics.                   11        Q. What about Number 4 on Page
 12            You don't see those problems           12   20?
 13   with it. You see recurrence, but you            13        A. Correct. I am not aware of
 14   don't see those other chronic, lifelong         14   there being an on-the-market, available,
 15   problems.                                       15   a lightweight, large-pore mesh sling.
 16        Q. But recurrence is a major               16   There were trials of them, but they were
 17   consideration in determining what               17   never released.
 18   procedure is best for the patient, would        18        Q. But you believe there was a
 19   you agree?                                      19   POP, pelvic organ prolapse, mesh that's
 20        A. It is a consideration. If               20   lighter weight and larger pore --
 21   you asked the patient, would you rather         21        A. Ethicon had --
 22   have a recurrence of your prolapse or           22        Q. -- in 2008?
 23   lifelong pain and inability to have             23        A. I'm sorry, I interrupted
 24   intercourse, those are two different            24   you.
 Golkow Litigation Services                                               Page 39 (150 - 153)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 41 of 45 PageID #: 971
                                Daniel S. Elliott, M.D.
                                           Page 154                                            Page 156
  1            I cannot specifically state             1        Q. But to answer my question,
  2   to 2008. Ethicon did have a product that         2   it wouldn't have eliminated her risk of
  3   was out there, but didn't have the arms.         3   pelvic pain or dyspareunia or extrusion?
  4   The arms are what causes a significant           4        A. Correct. It would lower it,
  5   component of the problem with pain.              5   but not eliminate it.
  6            That's what I'm saying, is              6        Q. I don't want to retread
  7   that this particular patient, Ms. Smith,         7   grounds from your generic deposition, but
  8   did not need those advanced-level                8   you're not aware of any more recent
  9   repairs. It was a first-time surgery             9   literature finding that the Bard mesh,
 10   with a low-grade prolapse.                      10   the Avaulta, has a higher risk of any
 11        Q. And even if there was a                 11   complications as compared to any other
 12   lighter-weight, larger-pore mesh                12   transvaginal mesh; is that fair?
 13   available at the time, it wouldn't have         13        A. As I'm sitting here right
 14   eliminated her risk for pelvic pain or          14   now, I cannot recall off the top of my
 15   dyspareunia or extrusion, correct?              15   head a document such as that. But I
 16        A. Let's break that down.                  16   would have to look through the literature
 17   That's a -- what I call a compound              17   for it. And since it's been pulled off
 18   question. I don't know what you guys            18   the market, no one is researching it.
 19   call it.                                        19        Q. So it's possible, if she had
 20            We have to define the type             20   a different pelvic organ prolapse mesh,
 21   of mesh we're doing. If all you're doing        21   that she would have had dyspareunia and
 22   is a mesh without the arms -- see, the          22   pelvic pain and extrusion, correct?
 23   arms are a major source of the problem --       23            MS. SCARCELLO: Object to
 24   so your risk of extrusion would                 24        form.
                                           Page 155                                            Page 157
  1   theoretically be the same, as long as it         1             THE WITNESS: Well, it
  2   doesn't have the, you know, like the             2        depends what we're talking about.
  3   Avaulta Plus has that confounding factor         3             Are we talking about, like,
  4   of the extra layer of tissue on it.              4        the Prolift? anterior? Are we
  5            And then you said pelvic                5        talking about the Monarc product?
  6   pain. Pelvic pain may be less because            6        Excuse me, not Monarc, American
  7   you don't have the arms.                         7        Medical Systems, the Apogee and
  8            And I think you said a third            8        the Perigee? There's a lot out
  9   thing there, I forget what that was. You         9        there. All of them have their
 10   had three.                                      10        known risks to it.
 11        Q. Dyspareunia.                            11             Again, with -- Avaulta is a
 12        A. Dyspareunia. Dyspareunia                12        unique one with having that outer
 13   has a chance of being less when you don't       13        coating to it, which throws in
 14   have the arms, because you don't have the       14        another variable in a situation.
 15   mesh contraction and the pulling that you       15             But the risk with all meshes
 16   get with those things.                          16        is there in varying degrees.
 17            So that would -- I know                17   BY MR. BUHR:
 18   surgeons who still will put in those            18        Q. Looking back at the opinions
 19   grafts without the arms. I personally           19   in your report, on Page 18, we talked
 20   don't. I don't think there's a need for         20   earlier about Dr. Kim's testimony that
 21   it.                                             21   she was aware of the risks of erosion,
 22            And, again, in Ms. Smith's             22   extrusion, pelvic pain, dyspareunia.
 23   situation, she didn't need it. She just         23             You recall that discussion,
 24   needs standard sutures.                         24   right?
 Golkow Litigation Services                                               Page 40 (154 - 157)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 42 of 45 PageID #: 972
                                 Daniel S. Elliott, M.D.
                                            Page 158                                             Page 160
  1         A. Yes, I do.                               1   coming back.
  2         Q. In your report here, you                 2       Q. So both the Align and the
  3   specifically refer to foreign body                3   Avaulta corrected the conditions for
  4   reaction and chronic inflammatory                 4   which they were implanted for, right?
  5   response related to the Bard products.            5       A. At a certain cost, you are
  6         A. Correct.                                 6   correct.
  7         Q. Would you agree that Dr. Kim             7            MR. BUHR: That may be all
  8   specifically testified that she was aware         8       the questions I have. If we can
  9   of those risks?                                   9       just take a quick break and then
 10         A. As I've already stated, she             10       come back.
 11   was aware of what she knows, but does not        11            THE WITNESS: Sure.
 12   know the full extent of it.                      12            VIDEO TECHNICIAN: We're
 13         Q. You also reference painful              13       going off record. The time is
 14   contracture and banding of the mesh.             14       4:25.
 15             Would you agree that Dr. Kim           15               - - -
 16   testified that she was aware of those            16            (Whereupon, a brief recess
 17   risks as well?                                   17       was taken.)
 18         A. As I stated previously, and             18              - - -
 19   I'll rely on the previous testimony, she         19            VIDEO TECHNICIAN: We're
 20   stated what she knew, and she doesn't            20       going back on record. Media File
 21   know the full extent, as I do and others         21       Number 3. The time is 4:27.
 22   involved in this, what's going on behind         22   BY MR. BUHR:
 23   the scenes with the company.                     23       Q. So we talked earlier that
 24         Q. So I understand that that's             24   Ms. Smith had preexisting depression; is
                                            Page 159                                             Page 161
  1   your testimony, that she didn't know the          1   that right?
  2   full extent.                                      2         A. She was on medication for
  3             But there's no risks that               3   depression. I don't know how severe it
  4   she wasn't aware of that are relevant for         4   was.
  5   Ms. Smith?                                        5         Q. Can there be a psychological
  6         A. She knew about risks. But                6   component to dyspareunia?
  7   she didn't know about the severity, the           7         A. Possibly. However, it's not
  8   frequency and the progressive nature of           8   going to cause pinpoint pain and pain at
  9   those risks.                                      9   the site of the mesh. That's not --
 10         Q. But she was aware of each of            10   that's not a component of depression.
 11   the risks and complications that you're          11             And if depression is a major
 12   opining Ms. Smith had as a result of the         12   factor in causing complications with
 13   Bard products, right?                            13   meshes, it needs to be on the IFU, which
 14         A. Well, as I've stated, she               14   it's not.
 15   knew of risks. But she didn't know of            15             So she had a preexisting
 16   the severity, the frequency, the                 16   condition. And that's worrisome if it's
 17   progressive nature and the inability to          17   not on the IFU, that worsens things.
 18   fix those complications.                         18         Q. Well, I wasn't suggesting
 19         Q. Her anterior prolapse that              19   that it was relevant to the mesh.
 20   was corrected by the Avaulta, that has           20             But even without mesh, a
 21   still not returned, correct?                     21   patient can have dyspareunia due to
 22         A. Based upon the January 2nd,             22   psychological issues and depression?
 23   2019, so, what, six, seven months ago,           23         A. Well, that's a broad
 24   there was no record of the prolapse              24   statement. If there's a history of
 Golkow Litigation Services                                                Page 41 (158 - 161)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 43 of 45 PageID #: 973
                                Daniel S. Elliott, M.D.
                                            Page 162                                     Page 164
  1   physical trauma, rape, abuse of some              1   I'll keep an open mind, based upon
  2   sort, that's a different story. That              2   what's going on.
  3   becomes very complicated.                         3        And the farther she goes out
  4            But she reported nothing                 4   from her revision surgery, it
  5   prior to the surgery. This all happened           5   would be important to have a
  6   years later. So I don't see a logical             6   documented exam, too.
  7   connection between the two.                       7        MR. BUHR: All right,
  8        Q. Because she didn't have                   8   Doctor, I think that's all the
  9   similar complaints prior to the implant?          9   questions I have today.
 10        A. Well, the location of the                10        MS. SCARCELLO: Nothing from
 11   pain, the progressive nature of it, the          11   me.
 12   severity all happen years later. So,             12        VIDEO TECHNICIAN: This
 13   again, I don't see a logical connection          13   concludes today's --
 14   between the depression and this.                 14        MR. BUHR: Hold on. Before
 15            Again, if it is a known                 15   we go off the record.
 16   issue, that's got to be on the IFU.              16        I just want to make sure we
 17        Q. Can depression and general               17   have a placeholder exhibit for the
 18   wellbeing affect the healing process in          18   invoices that will be provided by
 19   an individual?                                   19   counsel's office.
 20        A. As far as it relates to the              20           - - -
 21   vagina, I've never heard of anything             21        (Whereupon, Exhibit
 22   related to that.                                 22   Elliott-14, Placeholder, was
 23        Q. Have we discussed all the                23   marked for identification.)
 24   opinions you intend to offer in this             24           - - -
                                            Page 163                                     Page 165
  1   case?                                             1       MR. BUHR: With that, I
  2       A. All my opinions are included               2   think we're done. Thank you.
  3   in my report. I don't recall if we've             3       MS. SCARCELLO: Thank you.
  4   discussed every one.                              4       VIDEO TECHNICIAN: This
  5            We've discussed all the                  5   concludes today's deposition.
  6   opinions you've asked me. Not to be a             6   We're going off the record. The
  7   smart-mouth about it, but I don't know if         7   time is 4:31.
  8   there's something else here we haven't            8         - - -
  9   discussed.                                        9       (Whereupon, the deposition
 10       Q. And at this point, you don't              10   concluded at 4:31 p.m.)
 11   have any intention of performing an              11          - - -
 12   examination on Ms. Smith? But you                12
 13   might -- you would like to have the              13
 14   opportunity to do that if the case were          14
 15   to go to trial; is that how I understand         15
 16   your testimony?                                  16
 17            MS. SCARCELLO: Object to                17
 18       form.                                        18
 19            You can answer.                         19
 20            THE WITNESS: Yes. If this               20
 21       case were to go to trial, then I             21
 22       would have to perform an IME                 22
 23       prior, to further support or                 23
 24       refute my opinions at this point.            24


 Golkow Litigation Services                                           Page 42 (162 - 165)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 44 of 45 PageID #: 974
                                Daniel S. Elliott, M.D.
                                           Page 166                                                   Page 168
  1            CERTIFICATE                             1          ------
  2                                                               ERRATA
  3                                                    2          ------
  4           I HEREBY CERTIFY that the                3   PAGE LINE CHANGE
  5   witness was duly sworn by me and that the        4   ____ ____ ____________________________
  6   deposition is a true record of the               5   ____ ____ ____________________________
  7   testimony given by the witness.                  6   ____ ____ ____________________________
  8                                                    7   ____ ____ ____________________________
  9
                                                       8   ____ ____ ____________________________
 10
                                                       9   ____ ____ ____________________________
          Amanda Maslynsky-Miller                     10   ____ ____ ____________________________
 11       Certified Realtime Reporter                 11   ____ ____ ____________________________
          Dated: August 12, 2019                      12   ____ ____ ____________________________
 12
 13
                                                      13   ____ ____ ____________________________
 14
                                                      14   ____ ____ ____________________________
 15
                                                      15   ____ ____ ____________________________
 16
                                                      16   ____ ____ ____________________________
 17             (The foregoing certification
                                                      17   ____ ____ ____________________________
 18   of this transcript does not apply to any
                                                      18   ____ ____ ____________________________
 19   reproduction of the same by any means,
                                                      19   ____ ____ ____________________________
 20   unless under the direct control and/or          20   ____ ____ ____________________________
 21   supervision of the certifying reporter.)        21   ____ ____ ____________________________
 22                                                   22   ____ ____ ____________________________
 23                                                   23   ____ ____ ____________________________
 24                                                   24   ____ ____ ____________________________
                                           Page 167                                                   Page 169
  1        INSTRUCTIONS TO WITNESS                     1       ACKNOWLEDGMENT OF DEPONENT
                                                       2
  2
                                                                   I,_____________________, do
  3            Please read your deposition             3   hereby certify that I have read the
  4   over carefully and make any necessary                foregoing pages, 1 - 165, and that the
                                                       4   same is a correct transcription of the
  5   corrections. You should state the reason             answers given by me to the questions
  6   in the appropriate space on the errata           5   therein propounded, except for the
                                                           corrections or changes in form or
  7   sheet for any corrections that are made.         6   substance, if any, noted in the attached
  8            After doing so, please sign                 Errata Sheet.
                                                       7
  9   the errata sheet and date it.                    8   _______________________________________
 10            You are signing same subject                DANIEL S. ELLIOTT, MD        DATE
 11   to the changes you have noted on the             9
                                                      10
 12   errata sheet, which will be attached to              Subscribed and sworn
 13   your deposition.                                11   to before me this
 14            It is imperative that you                   _____ day of ______________, 20____.
                                                      12
 15   return the original errata sheet to the              My commission expires:______________
                                                      13
 16   deposing attorney within thirty (30) days       14   ____________________________________
 17   of receipt of the deposition transcript              Notary Public
 18   by you. If you fail to do so, the               15
                                                      16
 19   deposition transcript may be deemed to be       17
 20   accurate and may be used in court.              18
 21                                                   19
                                                      20
 22                                                   21
 23                                                   22
                                                      23
 24
                                                      24

 Golkow Litigation Services                                                 Page 43 (166 - 169)
Case 2:15-cv-16402 Document 44-5 Filed 08/14/19 Page 45 of 45 PageID #: 975
                            Daniel S. Elliott, M.D.
                                     Page 170
  1          LAWYER'S NOTES
  2   PAGE LINE
  3   ____ ____ ____________________________
  4   ____ ____ ____________________________
  5   ____ ____ ____________________________
  6   ____ ____ ____________________________
  7   ____ ____ ____________________________
  8   ____ ____ ____________________________
  9   ____ ____ ____________________________
 10   ____ ____ ____________________________
 11   ____ ____ ____________________________
 12   ____ ____ ____________________________
 13   ____ ____ ____________________________
 14   ____ ____ ____________________________
 15   ____ ____ ____________________________
 16   ____ ____ ____________________________
 17   ____ ____ ____________________________
 18   ____ ____ ____________________________
 19   ____ ____ ____________________________
 20   ____ ____ ____________________________
 21   ____ ____ ____________________________
 22   ____ ____ ____________________________
 23   ____ ____ ____________________________
 24   ____ ____ ____________________________




 Golkow Litigation Services                              Page 44 (170 - 170)
